 



EXHIBIT 10.32

SUBLEASE

by and between

ELECTRONIC ARTS INC.,
a Delaware corporation

as Sublandlord,

and

PLAYA CAPITAL COMPANY, LLC,
a Delaware limited liability company

as Subtenant,

at

5510 Lincoln Boulevard, Los Angeles, California

 



--------------------------------------------------------------------------------



 



SUBLEASE

     THIS SUBLEASE (“Sublease”) is made as of this 31st day of July, 2003, by
and between ELECTRONIC ARTS INC., a Delaware corporation (the “Sublandlord”),
and PLAYA CAPITAL COMPANY, LLC, a Delaware limited liability company (the
“Subtenant”) with regard to the following facts:

R E C I T A L S

     A.     Sublandlord is the tenant under that certain Water’s Edge Los
Angeles, California Office Lease dated July 31, 2003 (the “Lease”) with PLAYA
VISTA – WATER’S EDGE, LLC, a Delaware limited liability company (“Landlord”),
pursuant to which Sublandlord leased from Landlord all of the space located at
5510 and 5570 Lincoln Boulevard, Los Angeles, California, consisting of Building
1 and Building 2 (collectively, “Buildings”) in the project commonly known as
“Water’s Edge,” as more particularly described on Exhibit “A” attached to the
Lease (the “Premises”).

     B.     Sublandlord desires to sublease to Subtenant, and Subtenant desires
to sublease from Sublandlord, a portion of the Premises consisting of
approximately 17,705 rentable square feet located on the first (1st) floor of
Building 2 (5510 Lincoln Boulevard, Los Angeles, California (“Building”)) to be
known as Suite 100, all as more particularly depicted on Exhibit “A” attached
hereto and incorporated herein by this reference (the “Sublease Premises”), upon
the terms, covenants and conditions set forth in this Sublease.

     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.     Capitalized Terms. All capitalized terms when used herein shall have the
same meaning as is given such terms in the Lease, unless expressly superseded by
the terms of this Sublease.

2.     Sublease.

     a.     Grant of Sublease. Pursuant to the express terms, covenants and
conditions set forth in this Sublease, Sublandlord hereby subleases to Subtenant
and Subtenant hereby subleases from Sublandlord, the Sublease Premises on an
“as-is,” “where-is” basis, subject only to Sublandlord’s due and timely
completion of the Access Improvements and other improvements more particularly
described in Section 1 of Exhibit “B” attached hereto.

     b.     Condition of Premises. Except as expressly set forth herein, no
representations or warranties of any kind have been made by Sublandlord to
Subtenant concerning the condition of the Sublease Premises, nor have any
promises to alter or improve the Sublease Premises been made by Sublandlord or
any party on behalf of Sublandlord; provided, however, that to the extent the
Lease includes covenants of Landlord relating to the condition of the Building
and/or the Sublease Premises, Sublandlord hereby agrees that Subtenant shall
have the rights and benefits thereto under this Sublease to the extent it
affects Subtenant’s improvement, use and occupancy of the Sublease Premises and
Sublandlord agrees to use commercially reasonable efforts to enforce the same.
Subject to the foregoing, Subtenant is subleasing the Sublease Premises from
Sublandlord after having had an opportunity to fully inspect the Sublease
Premises and the right not to execute this Sublease if the results of said
inspection

-1-



--------------------------------------------------------------------------------



 



were unacceptable. Subtenant hereby agrees that the term “as is”, as used in the
previous subsection means, upon Subtenant’s approval of said inspection and upon
Sublandlord’s completion of the Access Improvements as required by this
Sublease, Subtenant is agreeing to sublease the Sublease Premises, without
warranty or representation other than those representations and warranties, if
any, made by Landlord under the Lease, as to the physical condition of the
Sublease Premises and/or the compliance of same with building, fire, health and
zoning codes and other applicable laws, ordinances and regulations. Sublandlord
hereby expressly disclaims any and all warranties or representations made to
Subtenant, whether the same were made by any partner, officer, director or
employee of Sublandlord or any other agent, such as a broker, whether oral or
written, express or implied.

     c.     Initial Improvements. Notwithstanding anything to the contrary
herein or in the Lease, Subtenant shall be permitted to make initial
improvements to the Sublease Premises in accordance with the terms of that
certain Work Letter attached hereto as Exhibit “B” (the “Initial Improvements”).

3.     Term.

     a.     Initial Term. The term (“Term”) of this Sublease shall commence on
the later of (i) the date the Lease commences, (ii) the date on which the
Sublease Premises are delivered to Subtenant by Sublandlord, and (iii) the date
on which the Consent (as defined in Section 13, below) is received from Landlord
(the “Commencement Date”) and shall expire as of 11:59 p.m. on the “Lease
Expiration Date,” as that term is defined in the Lease, with respect to the
initial “Lease Term,” as that term is defined in the Lease, unless this Sublease
is sooner terminated pursuant to any provision of this Sublease or the Lease
(the “Expiration Date”). Notwithstanding anything herein or in the Lease to the
contrary, Subtenant shall have no rights to extend the term of this Sublease
beyond the Expiration Date. At the request of either party, promptly following
the Commencement Date, the parties shall enter into a written agreement fixing
the exact date on which the Commencement Date and other dates are to occur
during the Term in the form attached hereto as Exhibit “C.” Upon the later to
occur of (a) the date on which this Sublease is fully executed and delivered or
(b) the date on which the Consent is received from Landlord (the “Delivery
Date”), Sublandlord shall deliver possession of the Sublease Premises to
Subtenant, free from the actual possession or any claims of possession of any
third party. From and after the Delivery Date, Subtenant shall be allowed to
enter the Sublease Premises for purposes of design, construction and
installation of its furniture, fixture and equipment and for Subtenant’s
occupancy, without advancing the Commencement Date, provided that (i) except for
the obligation to pay Basic Rent (as such term is defined below), Subtenant
shall comply with all provisions of this Sublease and all of the provisions of
this Sublease (other than the obligation to pay Basic Rent) shall be binding
upon Subtenant; and (ii) Subtenant shall first provide Sublandlord with copies
of the insurance policies (or certificates thereof) for all insurance required
to be maintained by Subtenant pursuant to the terms hereof, and such insurance
shall comply with all of the terms set forth herein. Notwithstanding anything to
the contrary contained herein, in the event the Commencement Date does not occur
on or prior to October 1, 2003 (subject to a day delay for each day of “Force
Majeure,” as that term is defined in the Lease, and/or Subtenant delays),
Subtenant shall have the right to terminate this Sublease at any time prior to
the occurrence of the Commencement Date upon written notice to Sublandlord.

     b.     Subtenant Early Termination Option.

          (1) Subtenant’s Rights. Subtenant shall have the right to accelerate
the Expiration Date (“STET Option”) with respect to the entire Sublease Premises
only from the Expiration Date to the date immediately preceding the fifth (5th)
anniversary of the Commencement Date (the “STET Date”), if, and only if: (i)
Subtenant is not in default under the Sublease on the date Subtenant provides
Sublandlord with the STET Notice (hereinafter defined); (ii) no part of the
Sublease Premises is sublet for a term extending past the STET Date; (iii) the
Sublease has not been assigned; (iv) Sublandlord receives notice

-2-



--------------------------------------------------------------------------------



 



of early termination from Subtenant (“STET Notice”) not more than twelve
(12) full calendar months nor less than nine (9) full calendar months prior to
the STET Date; and (v) Subtenant timely pays the STET Fee (as defined below) to
Sublandlord.

          (2) Early Termination Fee. If Subtenant exercises its STET Option,
Subtenant shall pay to Sublandlord on the STET Date the sum of (a) $735,453.53
(the “STET Fee”), as a fee in connection with the acceleration of the Expiration
Date and not as a penalty, and (b) an amount equal to the unamortized portion as
of the STET Date of the “Excess Improvement Allowance,” as that term is defined
in the Subtenant Work Letter, which amount shall be amortized over the Term
together with interest thereon at the rate of nine percent (9%) per annum
(“Excess Allowance Payment”). Subtenant shall remain liable for all Basic Rent
(as defined herein) and Additional Rent (as defined herein) and other sums due
under the Sublease up to and including the STET Date even though billings for
such may occur subsequent to the STET Date.

     c.     First Sublandlord Early Termination Option. Sublandlord shall have
the right to accelerate the Expiration Date (“First SLET Option”) with respect
to the entire Sublease Premises only from the Expiration Date to the date (the
“First SLET Date”) immediately preceding the fourth (4th) anniversary of the
Commencement Date upon notice to Subtenant (the “First SLET Notice”) delivered
not less than twelve (12) months prior to the First SLET Date. In connection
with the foregoing, (i) Subtenant shall cause any sublease or other occupancy
agreement entered into by Subtenant with respect to all or any portion of the
Sublease Premises to terminate (or be cancelable by Subtenant) prior to the
First SLET Date, (ii) Subtenant shall remain liable for the payment of all Basic
Rent, Additional Rent and other sums due under the Sublease up to and including
the First SLET Date even though billings for such may occur subsequent to the
First SLET Date, (iii) as of the date Sublandlord provides Subtenant with a
First SLET Notice, any outstanding tenant improvement allowance not claimed and
properly utilized by Subtenant in accordance with the Sublease as of such date,
shall immediately be deemed terminated and no longer available or of any further
force or effect, and (iv) Subtenant shall pay to Landlord an amount equal to the
Excess Allowance Payment as of the First SLET Date. Notwithstanding anything to
the contrary contained in this Sublease, if the Sublandlord exercises its First
SLET Option, Subtenant shall thereafter not be obligated to pay Basic Rent for
months 40-48 of the Term.

     d.     Second Sublandlord Early Termination Option. Sublandlord shall have
the right to accelerate the Expiration Date (“Second SLET Option”) with respect
to the entire Sublease Premises only from the Expiration Date to the date (the
“Second SLET Date”) immediately preceding the fifth (5th) anniversary of the
Commencement Date upon notice to Subtenant (the “Second SLET Notice”) delivered
not less than thirteen (13) months prior to the Second SLET Date. In connection
with the foregoing, (i) Subtenant shall cause any sublease or other occupancy
agreement entered into by Subtenant with respect to all or any portion of the
Sublease Premises to terminate (or be cancelable by Subtenant) prior to the
Second SLET Date, (ii) Subtenant shall remain liable for the payment of all
Basic Rent, Additional Rent and other sums due under the Sublease up to and
including the Second SLET Date even though billings for such may occur
subsequent to the Second SLET Date, (iii) as of the date Sublandlord provides
Subtenant with a Second SLET Notice, any outstanding tenant improvement
allowance not claimed and properly utilized by Subtenant in accordance with the
Sublease as of such date, shall immediately be deemed terminated and no longer
available or of any further force or effect, and (iv) Subtenant shall pay to
Landlord an amount equal to the Excess Allowance Payment as of the Second SLET
Date. Notwithstanding anything to the contrary contained in this Sublease, if
the Sublandlord exercises its Second SLET Option, Subtenant shall thereafter not
be obligated to pay Basic Rent for months 48-60 of the Term.

     e.     Holdover. Notwithstanding anything to the contrary contained in the
Lease, if Subtenant fails to surrender the Sublease Premises upon the
termination or expiration of this Sublease, with or

-3-



--------------------------------------------------------------------------------



 



without the express or implied consent of Sublandlord, Subtenant shall pay rent
during such tenancy at a monthly rate equal to the greater of (i) the amount
which Landlord requires Sublandlord to pay with respect to the Premises during
such tenancy pursuant to the Lease, or (ii) one hundred fifty percent (150%) of
the Basic Rent and Additional Rent applicable under this Sublease during the
last period of the Term and, in addition to any and all other liabilities of
Subtenant to Sublandlord accruing therefrom and any and all other rights and
remedies of Sublandlord provided herein, at law, or in equity, Subtenant shall
protect, defend, indemnify and hold Sublandlord harmless from all loss, cost
(including reasonable attorneys’ fees) and liability resulting from such failure
to surrender the Premises within thirty (30) days following the Expiration Date
(except for any liability of Sublandlord to Landlord for which there will be no
thirty (30) day grace period), including, without limiting the generality of the
foregoing, any claims made by any succeeding tenant, or Sublandlord itself,
founded upon such failure to surrender, and any losses suffered by Sublandlord
(where Subtenant caused Sublandlord to default under any of the Sublandlord’s
obligations) or Landlord, including loss profits. Notwithstanding the foregoing
or anything to the contrary herein, Subtenant acknowledges that it is
responsible for removing all alterations to the Sublease Premises made by
Subtenant and required, pursuant to the terms of the Lease, to be removed at the
end of the Term.

4.     Rent.

     a.     Basic Rent. Effective as of the Commencement Date and except as
expressly set forth herein, Subtenant shall pay to Sublandlord, or its designee,
rent for the Sublease Premises in the monthly payments as set forth below
(“Basic Rent”), in advance, on or before the first day of each month during the
Term of this Sublease.

                                      Annual Rate Per                 Month of
Term   Square Foot   Annual Base Rent   Monthly Base Rent

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  1-30   $ 30.60     $ 541,773.00     $ 45,147.55   31-60   $ 32.16     $
569,392.80     $ 47,449.40   61-90   $ 33.72     $ 597,012.60     $ 49,751.05  
91-Expiration Date   $ 35.40     $ 626,757.00     $ 52,229.75  

Basic Rent and all other payments of rent and other sums under this Sublease
shall be payable by Subtenant without notice, demand, reduction or set-off in
lawful money of the United States of America to Sublandlord or its agent at the
address set forth in this Sublease, or to such other person or such other places
as Sublandlord may from time to time designate in writing.



      Until further notice, all payments should be made payable to Electronic
Arts Inc. and sent to Electronic Arts Inc., 640 North Sepulveda Boulevard, Los
Angeles, California 90049, Attention: Jon Lutz.

If the Term begins or ends on a day other than the first or last day of a month,
the Basic Rent or Additional Rent for the partial month shall be prorated on the
basis of a thirty (30) day month. If Subtenant fails to pay any item or
installment of Rent (as defined below) within five (5) business days

-4-



--------------------------------------------------------------------------------



 



following the date due, Subtenant shall pay Sublandlord an administrative late
fee equal to three percent (3%) of the past due Rent.

     b.     Basic Rent Credit. Notwithstanding any provision of this Section 4
to the contrary, so long as Subtenant is not in default under this Sublease
beyond the expiration of any applicable cure period, Subtenant shall be entitled
to a credit for Basic Rent in the amount of (i) $45,147.75 per month (prorated
for any partial months) to be applied against the Basic Rent due for each month
during the period from the Commencement Date to December 31, 2003, (ii)
$12,000.00 per month to be applied against the Basic Rent due for each month
during the period from January 1, 2004 to June 30, 2004, (iii) $45,147.75 per
month to be applied against the Basic Rent due for the 12th and 24th full
calendar months of the Term, and (iv) $49,751.05 to be applied to the Basic Rent
due for the 61st full calendar month of the Term (each period of time in which
Basic Rent is abated to be referred to herein as a “Basic Rent Credit Period”).
If, during the Term, a default by Subtenant results in the termination of this
Sublease prior to the Expiration Date, a proportion of the aggregate Basic Rent
credits described above (the “Basic Rent Credits”), which proportion shall be
determined by multiplying the total Basic Rent Credits by a fraction, the
numerator of which shall be the number of months remaining in the Term at the
time the subject Subtenant default first occurs and the denominator of which
shall be the total number of months in the Term, shall immediately become due
and payable to Sublandlord. The payment obligation of Subtenant following
termination of this Sublease upon default shall be in addition to all other
obligations of Subtenant and shall not limit or affect any of Sublandlord’s
other rights, pursuant to this Sublease or at law or in equity. During each
Basic Rent Credit Period, only Basic Rent shall be abated (and only to the
extent of the Basic Rent Credits), and all non-abated Basic Rent and Additional
Rent (as defined below) and other costs and charges specified in this Sublease
shall remain as due and payable pursuant to the provisions of this Sublease.

     c.     Additional Rent. Notwithstanding anything to the contrary in this
Sublease, Subtenant shall not be required to pay any portion of Operating
Expenses or Taxes payable by Sublandlord under the Lease; provided, however, in
lieu thereof, Subtenant agrees to pay to Sublandlord the amounts set forth below
as “Additional Rent,” in advance, on or before the first day of each month
during the term of this Sublease.

              Month Of Term   Amount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

      1 –12   $ 0.00      13 – 24   $ 531.15      25 – 36   $ 1,078.23      37 –
48   $ 1,641.73      49 – 60   $ 2,222.13      61 – 72   $ 2,819.95      73 – 84
  $ 3,435.69      85 – 96   $ 4,069.92    97 – 108   $ 4,723.16   109 – 120   $
5,396.00  

-5-



--------------------------------------------------------------------------------



 



     d.     Subtenant Surcharges. During the Term, Subtenant shall pay to
Sublandlord, as additional rent, the amount payable to Landlord or Sublandlord
for Subtenant Surcharges (as defined below). The term “Subtenant Surcharges”
shall mean (i) any and all amounts other than Basic Rent which become due and
payable by Subtenant to Sublandlord hereunder, and (ii) any and all amounts
which become due and payable by Sublandlord to Landlord under the Lease (which
are Subtenant’s responsibility hereunder) or are incurred by Sublandlord as
additional charges which would not have become due and payable and/or would not
have been incurred but for the acts and/or failures to act of Subtenant under
this Sublease but specifically excluding any services which are being provided
hereunder to Subtenant free of charge. Subtenant shall pay the Subtenant
Surcharges set forth above within ten (10) days after the presentation of
statements therefor by Landlord or Sublandlord to Subtenant. As used in this
Sublease: (1) “Additional Rent” shall mean all amounts due from Subtenant to
Sublandlord hereunder other than Basic Rent; and (2) “Rent” shall mean all Basic
Rent and Additional Rent.

     e.     Taxes and Other Charges for Which Subtenant Is Directly Responsible.
Subtenant shall be liable for and shall pay before delinquency, taxes levied
against Subtenant’s equipment, furniture, fixtures and any other personal
property located in or about the Sublease Premises. If any such taxes on
Subtenant’s equipment, furniture, fixtures and any other personal property are
levied against Sublandlord or Sublandlord’s property or if the assessed value of
Sublandlord’s property is increased by the inclusion therein of a value placed
upon such equipment, furniture, fixtures or any other personal property and if
Sublandlord pays the taxes based upon such increased assessment, which
Sublandlord shall have the right to do regardless of the validity thereof but
only under proper protest if requested by Subtenant, Subtenant shall upon demand
repay to Sublandlord the taxes so levied against Sublandlord or the proportion
of such taxes resulting from such increase in the assessment, as the case may
be. If the tenant improvements in the Sublease Premises, whether installed
and/or paid for by Sublandlord or Subtenant and whether or not affixed to the
real property so as to become a part thereof, are assessed for real property tax
purposes at a valuation higher than the valuation at which tenant improvements
conforming to “building standard” (which shall be deemed to equal $45.00 per
rentable square foot of the Sublease Premises for purpose of this subsection) in
other space in the Premises are assessed, then the Taxes levied against
Sublandlord or the Premises by reason of such excess assessed valuation shall be
deemed to be taxes levied against personal property of Subtenant.

5.     Intentionally Deleted.

6.     Use.

     a.     General. The Sublease Premises shall be used for general office use
and shall not be used or permitted to be used for any other purpose without the
prior written consent of Sublandlord and Landlord, which consent may be withheld
in Sublandlord’s or Landlord’s sole discretion, as the case may be. All
provisions of the Lease further restricting (but not expanding) the use of the
Premises (including, without limitation, Article 5 of the Lease) shall apply to
the Subtenant.

     b.     Common Areas. Notwithstanding anything to the contrary in this
Sublease, Subtenant acknowledges and agrees that a majority of the Common Areas
has been reserved for the exclusive use of Sublandlord and Subtenant shall have
no rights to use any portions of the Commons Areas located within the project of
which the Buildings are a part except for the right to use the common hallway
and restrooms on the floor containing the Sublease Premises, the exterior entry
way and stairs to the

-6-



--------------------------------------------------------------------------------



 



Subtenant Premises, a shower room to be provided by Sublandlord, the freight
elevator of the Building together with the freight elevator lobby and the
designated Subtenant Parking Area as initially depicted on Exhibit “E” attached
hereto and made a part hereof. Subject to the foregoing and Sublandlord’s
reasonable rules and regulations and security requirements and applicable laws,
Subtenant shall have access to the Sublease Premises 24 hours a day, 7 days a
week.

     c.     Parking.

          (1) Subtenant Parking Area and Charges. During the entire Term of this
Sublease, subject to Subtenant’s compliance with the terms and conditions set
forth in Article 28 of the Lease, Subtenant shall rent from Sublandlord on an
exclusive basis a portion of the parking facilities serving the Building (the
“Existing Parking Facilities”) as designated by Sublandlord and reasonably
approved by Subtenant provided that the parking area designated by Sublandlord
must have no less than 53 designated spaces, Subtenant may re-stripe such spaces
and Subtenant may use aisles of such designated area to stack vehicles,
provided, however, if Sublandlord and Subtenant are unable to agree on such a
parking area, the area designated on Exhibit “E” attached hereto and made a part
hereof shall be deemed to be such area (the “Subtenant Parking Area”) and
Subtenant shall have the obligation to pay for the Subtenant Parking Area
regardless of whether all spaces contained therein are actually used by
Subtenant; provide, however, Sublandlord hereby reserves the right, at
Sublandlord’s request from time to time during the Term, to alter and/or
segregate the Subtenant Parking Area from the remainder of the Existing Parking
Facilities (it being agreed that Sublandlord shall be entitled to secure and/or
partition the Subtenant Parking Area from the areas in the Existing Parking
Facilities being utilized by Sublandlord) subject to the reasonable approval of
Subtenant and so long as the Subtenant Parking Area contains at least 53
designated spaces; provided, further, however, during any construction of
“Building 3” as that term is defined in the Lease, including without limitation,
any surface parking lot on the Building 3 pad at the commencement of the Term,
Subtenant acknowledges that Sublandlord and/or Landlord shall have the right to
park Playa Vista Visitor Center and visitors in the Subtenant Parking Area.
During the first year of this Sublease, commencing on the Commencement Date,
Subtenant shall pay, as consideration for the Subtenant Parking Area, $2,805 per
month (the “Parking Charge”) together with all applicable parking taxes, which
amounts shall be payable in advance with Subtenant’s payment of monthly Basic
Rent. The Parking Charge shall include access to valet assist attendant services
during Business Hours. Commencing on the first (1st) anniversary of the
Commencement Date and on each anniversary thereafter, the Parking Charge shall
increase by three percent (3%) from the Parking Charge previously in effect. No
deductions from the Parking Charge shall be given for days on which Subtenant
does not utilize any of its parking spaces. Subtenant may, from time to time
request additional space for parking, and if Sublandlord shall provide the same,
at Sublandlord’s sole discretion, such parking spaces shall be provided and used
on a month-to-month basis, and otherwise on the foregoing terms and provisions,
and at such prevailing monthly parking charges as shall be established by
Sublandlord from time to time.

          (2) Restriping and Neighborhood Electric Vehicles. Subtenant shall
have the right, at its sole cost and expense, to restripe and/or number spaces
of the Subtenant Parking Area to (a) assign specific spaces to its employees
and/or label spaces as visitor parking, (b) provide for additional or different
handicap parking within the Subtenant Parking Area, (c) designate parking spaces
for Subtenant’s fleet of neighborhood electric vehicles (the “GEM Fleet”), and
(d) otherwise maximize the utility of the Subtenant Parking Area; provided,
however, that any such restriping activities shall not interfere with the
balance of Sublandlord’s parking facility, including ingress thereto or egress
therefrom, or result in a net reduction of parking spaces for purposes of
complying with any laws, ordinances or regulations pertaining to the Buildings
or any net reduction in handicap parking spaces. Sublandlord shall permit
Subtenant to connect up to fifteen (15) GEM Fleet vehicles into Building power
supply outlets

-7-



--------------------------------------------------------------------------------



 



located in the Subtenant Parking Area for purposes of recharging those vehicles,
the power costs for which shall be deemed included in the Parking Charge.

          (3) Parking Rules and Regulations. Subtenant shall at all times comply
with all applicable ordinances, rules, regulations, codes, laws, statutes and
requirements of all federal, state, county and municipal governmental bodies or
their subdivisions respecting the use of the Existing Parking Facilities.
Sublandlord (and Landlord, as the case may be) reserves the right to adopt,
modify and enforce reasonable rules (“Parking Rules”) governing the use of the
Existing Parking Facilities from time to time including any key-card, sticker or
other identification or entrance system and hours of operation. Sublandlord (or
Landlord, as the case may be) may refuse to permit any person who violates such
rules to park in the Existing Parking Facilities, and any violation of the
Parking Rules shall subject the car to removal from the Existing Parking
Facilities. Except with respect to the Subtenant Parking Area, any additional
parking spaces outside of the Subtenant Parking Area shall be provided on a
non-designated “first-come, first-served” basis. Subtenant acknowledges that
Sublandlord (and Landlord, as the case may be) has no liability for claims
arising through acts or omissions of any parking operator of the Existing
Parking Facilities, if any. Sublandlord (and Landlord, as the case may be) shall
have no liability whatsoever for any damage to items located in the Existing
Parking Facilities, nor for any personal injuries or death arising out of any
matter relating to the Existing Parking Facilities, and in all events, Subtenant
agrees to look first to its insurance carrier and to require that Subtenant’s
employees look first to their respective insurance carriers for payment of any
losses sustained in connection with any use of the Existing Parking Facilities.
For portions of the Existing Parking Facilities located outside of the Subtenant
Parking Area, Sublandlord reserves the right to assign specific parking spaces,
and to reserve parking spaces for visitors, small cars, handicapped persons and
for other subtenants, guests of subtenants or other parties, which assignment
and reservation or spaces may be relocated as determined by Sublandlord from
time to time, and Subtenant and persons designated by Subtenant hereunder shall
not park in any location designated for such assigned or reserved parking
spaces. Subtenant acknowledges that the Existing Parking Facilities may be
closed entirely or in part in order to make repairs or perform maintenance
services, or to alter, modify, re-stripe or renovate the Existing Parking
Facilities, or if required by casualty, strike, condemnation, act of God,
governmental law or requirement or other reason beyond the reasonable control of
Sublandlord (or Landlord, as the case may be) or any parking operator.

          (4) Additional Remedies for Default. In addition to any rights and
remedies that Sublandlord may have for a default under this Sublease, if
Subtenant shall be in default under this Section, Sublandlord (or Landlord or
the parking operator, as the case may be) shall have the right to remove from
the Existing Parking Facilities any vehicles hereunder which shall have been
involved or shall have been owned or driven by parties involved in causing such
default, without liability therefor whatsoever.

     d.     Signage. Subtenant shall be permitted to have identity signage at
each entrance to the Sublease Premises and reasonable amounts of directional
signage as reasonably approved by Sublandlord; provided, however, Subtenant
shall be responsible for all costs and expenses incurred in having such signage
installed and/or changed. Subtenant’s identifying signage on such floor shall be
located at the exterior entrance to the Sublease Premises and the Sublease
Premises’ interior entry doors, at Subtenant’s sole cost and expense; such
signage shall comply with and shall be subject to Sublandlord’s prior approval.
Except as expressly provided in this Section 6(d), Subtenant may not install any
signs, notices, logos, pictures, names or advertisements on the exterior or roof
of the Building or the Common Areas of the Buildings or the real property or
anywhere which can be seen from outside the Sublease Premises. Any signs, window
coverings, or blinds (even if the same are located behind the Sublandlord
approved window coverings for the Building), or other items visible from the
exterior of the Sublease Premises or Buildings are subject to the prior approval
of Sublandlord, in its sole discretion. Any such signs, notices,

-8-



--------------------------------------------------------------------------------



 



logos, pictures, names, advertisements, window coverings, blinds or other items
visible from the exterior of the Sublease Premises or Building which are
installed and that have not been individually approved by Sublandlord pursuant
to this Section 6(d) or otherwise may be removed without notice by Landlord at
the sole expense of Subtenant.

     e.     Rules and Regulations. In addition to the Rules and Regulations
attached to the Lease as Exhibit “B,” Subtenant shall comply with the rules and
regulations attached hereto as Exhibit “G” and such other reasonable rules and
regulations adopted by Sublandlord (or Landlord, as the case may be) from time
to time. Subtenant shall also cause its agents, contractors, subcontractors,
employees, customers and subtenants to comply with all rules and regulations.

     f.     Leasehold Improvements. With the exception of Subtenant’s trade
fixtures, which shall remain the property of Subtenant solely and exclusively,
all improvements affixed to the Sublease Premises (collectively, “Leasehold
Improvements”) shall be owned by Landlord and shall remain upon the Sublease
Premises without compensation to Subtenant. However, Landlord and/or
Sublandlord, by written notice to Subtenant within thirty (30) days prior to the
Expiration Date, may require Subtenant to remove, at Subtenant’s expense:
(1) Cable (defined in Section 6(g)(1)) installed by or for the exclusive benefit
of Subtenant and located in the Sublease Premises or other portions of the
Building; and (2) any Leasehold Improvements that are performed by or for the
benefit of Subtenant and, in Landlord’s and/or Sublandlord’s reasonable
judgment, are of a nature that would require removal and repair costs that are
materially in excess of the removal and repair costs associated with standard
office improvements (collectively referred to as “Required Removables”). Without
limitation, it is agreed that Required Removables include internal stairways,
raised floors, personal baths and showers, vaults, rolling file systems and
structural alterations and modifications of any type. The Required Removables
designated by Landlord and/or Sublandlord shall be removed by Subtenant before
the Expiration Date. Subtenant shall repair damage caused by the installation or
removal of Required Removables. If Subtenant fails to remove any Required
Removables or perform related repairs in a timely manner, Sublandlord, at
Subtenant’s expense, may remove and dispose of the Required Removables and
perform the required repairs. Subtenant, within thirty (30) days after receipt
of an invoice, shall reimburse Sublandlord for the reasonable costs incurred by
Sublandlord. Notwithstanding the foregoing, Subtenant, at the time it requests
approval for a proposed Alteration (defined in Section 6(g)(2)), may request in
writing that Sublandlord advise Subtenant whether the Alteration or any portion
of the Alteration will be designated as a Required Removable. Within fifteen
(15) days after receipt of Subtenant’s request, Sublandlord shall advise
Subtenant in writing as to which portions of the Alteration, if any, will be
considered to be Required Removables.

     g.     Repairs and Alterations.

          (1) Subtenant’s Repair Obligations. Subtenant shall, at its sole cost
and expense, promptly perform all maintenance and repairs to the Sublease
Premises that are not Sublandlord’s express responsibility under this Sublease,
and shall keep the Sublease Premises in good condition and repair, reasonable
wear and tear excepted. Subtenant’s repair obligations include, without
limitation, repairs to: (i) floor covering; (ii) interior partitions;
(iii) interior doors within, and entry doors to, the Sublease Premises; (iv) the
interior side of demising walls; (v) electronic, phone and data cabling and
related equipment (collectively, “Cable”) that is installed by or for the
exclusive benefit of Subtenant and located in the Sublease Premises or other
portions of the Building; (vi) supplemental air conditioning units, private
showers and kitchens, including hot water heaters, plumbing, and similar
facilities serving Subtenant exclusively; and (vii) Alterations performed by
contractors retained by Subtenant, including related HVAC balancing. All work
shall be performed in accordance with the rules and procedures described in
Section 6(g)(2) below. Because of the location of the Sublease Premises in the
Building and the importance to Sublandlord of maintaining the appearance of the
Building in a first class condition, in

-9-



--------------------------------------------------------------------------------



 



no event shall Subtenant permit personal property in the Sublease Premises or
any improvements, alterations, additions or changes to the Sublease Premises
which are visible from the exterior of the Sublease Premises to create a
condition or appearance which is inconsistent with the nature of the Building as
a first class office building. If Subtenant fails to make any repairs to or to
otherwise maintain the Sublease Premises for more than fifteen (15) days after
notice from Sublandlord or Landlord, as the case may be (although notice shall
not be required if there is an emergency), Sublandlord may make the repairs, and
Subtenant shall pay the reasonable cost of the repairs to Sublandlord within
thirty (30) days after receipt of an invoice, together with an administrative
charge in an amount equal to 10% of the cost of the repairs.

          (2) Alterations. Subtenant shall not make alterations, additions or
improvements to the Sublease Premises or install any Cable in the Sublease
Premises or other portions of the Building (collectively referred to as
“Alterations”) without first obtaining the written consent of Sublandlord in
each instance, which consent shall not be unreasonably withheld or delayed, and
Landlord’s consent when and as required under the Lease. However, Sublandlord’s
consent shall not be required for any Alteration that satisfies all of the
following criteria (a “Cosmetic Alteration”): (i) is of a cosmetic nature such
as painting, wallpapering, hanging pictures and installing carpeting; (ii) is
not visible from the exterior of the Sublease Premises or Building; (iii) will
not affect the systems or structure of the Building; and (iv) does not require
work to be performed inside the walls or above the ceiling of the Sublease
Premises. However, even though consent is not required, the performance of
Cosmetic Alterations shall be subject to all the other provisions of this
Section 6(g)(2). Prior to starting work, Subtenant shall furnish Sublandlord and
Landlord with plans and specifications reasonably acceptable to Landlord and
Sublandlord; names of contractors reasonably acceptable to Landlord and
Sublandlord (provided that Landlord or Sublandlord may designate specific
contractors with respect to Building systems); copies of contracts; necessary
permits and approvals; evidence of contractor’s and subcontractor’s insurance in
amounts reasonably required by Landlord and Sublandlord; and any security for
performance that is reasonably required by Landlord or Sublandlord. Changes to
the plans and specifications must also be submitted to Landlord and Sublandlord
for their approval. Alterations shall be constructed in a good and workmanlike
manner using materials of a quality that is at least equal to the quality
designated by Landlord or Sublandlord as the minimum standard for the Building.
Landlord and Sublandlord may designate reasonable rules, regulations and
procedures for the performance of work in the Building and, to the extent
reasonably necessary to avoid disruption to the occupants of the Building, shall
have the right to designate the time when Alterations may be performed.
Subtenant shall reimburse Sublandlord within thirty (30) days after receipt of
an invoice for sums paid by Sublandlord or Landlord for third party examination
of Subtenant’s plans for non-Cosmetic Alterations. In addition, within thirty
(30) days after receipt of an invoice from Sublandlord, Subtenant shall pay
Sublandlord a fee for Sublandlord’s and/or Landlord’s oversight and coordination
of any non-Cosmetic Alterations equal to 3% of the cost of the non-Cosmetic
Alterations. Upon completion, Subtenant shall furnish “as-built” plans (except
for Cosmetic Alterations), completion affidavits, full and final waivers of lien
in recordable form, and receipted bills covering all labor and materials.
Subtenant shall assure that the Alterations comply with all insurance
requirements and Laws. Landlord’s and Sublandlord’s approval of an Alteration
shall not be a representation by Landlord and/or Sublandlord that the Alteration
complies with applicable Laws or will be adequate for Subtenant’s use. In
connection with any Alterations, Subtenant shall indemnify, protect, defend and
hold harmless Sublandlord and Landlord (and their respective directors,
officers, agents, representatives, employees and occupants) from and against all
claims, including any action or proceedings brought thereon, and all costs,
losses, expenses and liabilities (including reasonable attorneys’ fees and costs
of suit) arising from or as a result of the performance of such work on or about
the Sublease Premises. As noted above , the Initial Improvements shall be
completed in accordance with the terms of the Work Letter attached hereto as
Exhibit “B” rather than the terms of this Section 6(g).

-10-



--------------------------------------------------------------------------------



 



     h.     Renovations. Subtenant hereby acknowledges that Sublandlord and/or
Landlord may during the Term substantially renovate, improve, alter, or modify
the real property underlying and adjacent to Building (“Property”), the Common
Areas and/or Buildings, and/or portions thereof, and/or that Landlord and/or
Sublandlord may construct a new building on portions of the Property adjacent to
the Buildings (in any such events, the “Renovations”), which Renovations may
include, without limitation, certain alterations, improvements, modifications
and/or renovations to the parking structure and Common Areas. In connection with
any Renovations, Landlord and/or Sublandlord may (or may permit), among other
things, scaffolding or other necessary structures to be erected on or about the
Property, or portions thereof, limit or eliminate access to portions of the
Property, including portions of the Common Areas (including, without limitation,
the “field”), and/or perform work on or about the Property, or any portion
thereof, which work may create noise, dust or leave debris in, on or about the
Property, or certain portions thereof. Subtenant hereby agrees that such
Renovations and Landlord’s and/or Sublandlord’s actions in connection with such
Renovations shall in no way constitute a constructive eviction of Subtenant nor
entitle Subtenant to any abatement of Rent. Landlord and Sublandlord shall have
no responsibility or for any reason be liable to Subtenant for any direct or
indirect injury to or interference with Subtenant’s business arising from the
Renovations, nor shall Subtenant be entitled to any compensation or damages from
Landlord or Sublandlord resulting from the Renovations or Landlord’s and/or
Sublandlord’s actions in connection with such Renovations, or for any
inconvenience or annoyance occasioned by such Renovations.

     i.     Excepted Rights. This Sublease does not grant any rights to light or
air over or about the Buildings. Sublandlord excepts and reserves exclusively to
itself the use of: (1) roofs, (2) telephone, electrical and janitorial closets,
(3) equipment rooms, Building risers or similar areas that are used by
Sublandlord for the provision of Building services, (4) rights to the land and
improvements below the floor of the Sublease Premises, (5) the improvements and
air rights above the Sublease Premises, (6) the improvements and air rights
outside the demising walls of the Sublease Premises, and (7) the areas within
the Sublease Premises used for the installation of utility lines and other
installations serving occupants of the Buildings. Sublandlord has the right to
change the Building’s or Property’s name or address. Landlord and/or Sublandlord
also has the right to make such other changes to the Property and Buildings as
Landlord and/or Sublandlord deems appropriate, provided the changes do not
materially affect Subtenant’s ability to use the Sublease Premises for the
Permitted Use. Landlord and/or Sublandlord shall also have the right (but not
the obligation) to temporarily close the Building if Landlord and/or Sublandlord
reasonably determine that there is an imminent danger of significant damage to
the Building or of personal injury to Landlord’s and/or Sublandlord’s employees
or the occupants of the Building. The circumstances under which Landlord and/or
Sublandlord may temporarily close the Building shall include, without
limitation, electrical interruptions, hurricanes and civil disturbances. A
closure of the Building under such circumstances shall not constitute a
constructive eviction nor entitle Subtenant to an abatement or reduction of
Rent. Any diminution or shutting off of light, air or view by any structure
which may be erected on lands adjacent to the Building or any other portion of
the Property shall in no manner affect this Sublease or impose any liability
whatsoever on Sublandlord. Subtenant acknowledges that construction activities
may continue to occur at or near the Property and that occupants of the Building
may encounter certain inconveniences related to such activities, such as noise,
vibration and dust. Such activities shall in no manner affect this Sublease or
impose any liability whatsoever on Sublandlord.

     j.     Surrender of Sublease Premises. At the expiration or earlier
termination of this Sublease or Subtenant’s right of possession, Subtenant shall
remove Subtenant’s Property (defined in Section 19(b)) from the Sublease
Premises, and quit and surrender the Sublease Premises to Sublandlord, broom
clean, and in good order, condition and repair, ordinary wear and tear excepted.
Subtenant shall also be required to remove the Required Removables in accordance
with Section 6(f) above. If Subtenant fails to remove any of Subtenant’s
Property on or before the termination of this Sublease or of Subtenant’s right
to

-11-



--------------------------------------------------------------------------------



 



possession, Sublandlord, at Subtenant’s sole cost and expense, shall be entitled
(but not obligated) to remove and store Subtenant’s Property. Sublandlord shall
not be responsible for the value, preservation or safekeeping of Subtenant’s
Property. Subtenant shall pay Sublandlord, upon demand, the expenses and storage
charges incurred for Subtenant’s Property. In addition, if Subtenant fails to
remove Subtenant’s Property from the Sublease Premises or storage, as the case
may be, within thirty (30) days after written notice, Sublandlord may deem all
or any part of Subtenant’s Property to be abandoned, and title to Subtenant’s
Property shall be deemed to be immediately vested in Sublandlord.

     k.     Development of the Property.

          (1) Subdivision. Landlord and/or Sublandlord reserve the right to
subdivide all or a portion of the Buildings and Common Areas. Subtenant agrees
to execute and deliver, upon demand by Landlord and/or Sublandlord and in the
form requested by Landlord and/or Sublandlord, any additional documents needed
to conform this Sublease to the circumstances resulting from a subdivision and
any all maps in connection therewith.

          (2) The Other Improvements. If portions of the Property or property
adjacent to the Property (collectively, the “Other Improvements”) are owned by
an entity other than Landlord and/or Sublandlord, Landlord and/or Sublandlord,
at its option, may enter into an agreement with the owner or owners of any of
the Other Improvements to provide (i) for reciprocal rights of access, use
and/or enjoyment of the Property and the Other Improvements, (ii) for the common
management, operation, maintenance, improvement and/or repair of all or any
portion of the Property and all or any portion of the Other Improvements,
(iii) for the use or improvement of the Other Improvements and/or the Property
in connection with the improvement, construction, and/or excavation of the Other
Improvements and/or the Property, and (iv) for any other matter which Landlord
and/or Sublandlord deems necessary. Nothing contained herein shall be deemed or
construed to limit or otherwise affect Landlord’s and/or Sublandlord’s right to
sell all or any portion of the Property or any other of Landlord’s and/or
Sublandlord’s rights described in this Sublease.

          (3) Construction of Property and Other Improvements. Subtenant
acknowledges that portions of the Property and/or the Other Improvements may be
under construction following Subtenant’s occupancy of the Sublease Premises, and
that such construction may result in levels of noise and dust which are in
excess of that present in a fully constructed project. Sublandlord agrees not to
interfere with Subtenant’s access to the Sublease Premises and to use
commercially reasonable efforts to minimize interference with Subtenant’s use of
the Sublease Premises in connection with Sublandlord’s build out of its
premises. Subtenant hereby waives any and all rent offsets or claims of
constructive eviction which may arise in connection with such construction,
except as provided in the Lease as incorporated herein.

7.     Services.

     a.     Services Furnished. Sublandlord agrees to furnish Subtenant with the
following services: (i) water service for use in the lavatories on the floor on
which the Sublease Premises are located and for use in a typical office kitchen
and/or typical office lounges within the Sublease Premises; (ii) heat and air
conditioning during Business Hours, at such temperatures and in such amounts as
are standard for comparable buildings or as required by governmental authority.
Subtenant, upon such advance notice as is reasonably required by Sublandlord,
shall have the right to receive HVAC service during non-Business Hours;
provided, however, Subtenant shall pay Sublandlord, within ten (10) days after
receipt of an invoice therefor, the standard charge for the additional service
as reasonably determined by Sublandlord from time to time; (iii) maintenance and
repair of the Sublease Premises as described in Section 7.1 of the Lease;
(iv) janitor service on non-Holidays; provided, however, if Subtenant’s use,
floor covering or other improvements require special services in excess of the
standard services provided in comparable

-12-



--------------------------------------------------------------------------------



 



buildings, Subtenant shall pay to Landlord, within ten (10) days after receipt
of an invoice therefor, the additional cost attributable to the special
services; (v) elevator service at all times (subject to temporary interruptions
in connection with repairs, maintenance and/or other improvements) and freight
elevator service during Business Hours; provided, however, Subtenant, upon such
advance notice as is reasonably required by Sublandlord, shall have the right to
receive freight elevator service during non-Business Hours and Subtenant shall
pay Landlord, within ten (10) days after receipt of an invoice therefor, the
standard charge for the additional service as reasonably determined by
Sublandlord from time to time; (vi) subject to the terms and conditions in
Section 6.1.2 of the Lease and the terms and limitations set forth in Section
7(b) below, electricity to the Sublease Premises for general office use; (vii)
access control services for the Building seven (7) days per week, twenty-four
(24) hours per day, in a manner consistent with comparable first-class low-rise
office buildings in Santa Monica; provided, however, notwithstanding the
foregoing, Sublandlord shall in no case be liable for personal injury or
property damage for any error with regard to the admission to or exclusion from
the Building of any person; provided, further, however, in no event shall
Sublandlord be liable to Subtenant for any loss or damage, including the theft
of Subtenant’s Property (as defined below), arising out of or in connection with
the failure of any security services, personnel or equipment; and (viii) such
other services as Sublandlord reasonably determines are necessary or appropriate
for the Building or Premises.

     b.     Electrical Usage.

          (1) Electrical service to the Sublease Premises may be furnished by
one or more companies providing electrical generation, transmission and
distribution services, and the cost of electricity may consist of several
different components or separate charges for such services, such as generation,
distribution and stranded cost charges. Sublandlord shall have the exclusive
right to select any company providing electrical service to the Sublease
Premises, to aggregate the electrical service for the Sublease Premises with the
Premises, to purchase electricity through a broker and/or buyers group and to
change the providers and manner of purchasing electricity.

          (2) Subtenant’s electrical usage shall comply with the following: the
connected electrical load of Subtenant’s lighting and incidental use equipment
shall not exceed an average of four (4) watts per rentable square foot of the
Sublease Premises during the Business Hours (“Base Line Electrical”), calculated
on a monthly basis, and the electricity so furnished will be at a nominal one
hundred twenty (120) volts and no electrical circuit for the supply of such
incidental use equipment will require a current capacity exceeding twenty
(20) amperes. Sublandlord shall furnish electrical service to the Sublease
Premises and Subtenant acknowledges that the capacity of the Building electrical
system is set forth in Section 6.1.2 of the Lease. The Base Line Electrical
being furnished to Subtenant shall be provided at Sublandlord’s sole cost and
expense. If Subtenant requires electrical service in excess of the foregoing,
Sublandlord may condition consent upon conditions that Sublandlord reasonably
elects (including, without limitation, the installation of utility service
upgrades, meters, submeters, air handlers or cooling units), and the additional
usage (to the extent permitted by Law), installation and maintenance costs shall
be paid by Subtenant. Sublandlord shall have the right to separately meter
electrical usage for the Sublease Premises and to measure electrical usage by
survey or other commonly accepted methods.

8.     Lease. As applied to this Sublease, the words “Landlord” and “Tenant” as
used in the Lease shall be deemed to refer to Sublandlord and Subtenant
hereunder, respectively. Subtenant and this Sublease shall be subject in all
respects to the terms of, and the rights of Landlord under the Lease. A copy of
the Lease is attached hereto as Exhibit “F”. Subtenant confirms that it has read
the Lease and is familiar with the terms and provisions thereof. Except as
otherwise expressly provided herein, the covenants, agreements, terms,
provisions and conditions of the Lease insofar as they relate to the Sublease
Premises and insofar

-13-



--------------------------------------------------------------------------------



 



as they are not inconsistent with the terms of this Sublease are made a part of
and incorporated into this Sublease as if recited herein in full, and the rights
and obligations of Landlord and the Tenant under the Lease shall be deemed the
rights and obligations of Sublandlord and Subtenant respectively hereunder and
shall be binding upon and inure to the benefit of Sublandlord and Subtenant
respectively except that the time limits contained in the Lease for the giving
of notices, making of demands, or performing of any act, condition or covenant
on the part of Subtenant as tenant under the Lease or for the exercise by
Sublandlord as landlord under the Lease of any right, remedy or option, are
changed for the purposes of incorporation herein by shortening the same in each
instance by two (2) business days so that in each instance Subtenant shall have
two (2) business days less time to observe or perform under this Sublease than
Sublandlord has as tenant under the Lease. As between the parties hereto only,
in the event of a conflict between the terms of the Lease and the terms of this
Sublease, the terms of this Sublease shall control only to the extent they are
inconsistent with the terms of the Lease and their respective counterpart
provisions in the Lease shall be excluded only to such extent.

9.     Excluded Lease Provisions. Notwithstanding anything to the contrary
herein, the following provisions of the Lease shall not apply to this Sublease:
(a) Summary of Basic Lease Information, Sections 1, 2, 3, 4, 5, 6.3 and 7-12;
(b) Lease, Sections 1.1.1, 1.1.2 (first sentence and third sentence after the
first appearance of the words “Building 3” only) and 1.1.3, Articles 2 and 3,
Sections 4.1-4.4, 4.6-4.8, 6.1 (except for the definition of “Building Hours”
and “Holidays” and the first sentence of Section 6.1.2), 6.2, 6.5, 7.2, 8.1, 8.2
(only that portion of the first sentence beginning “provided, however” through
the end of the sentence), 8.6, 10.2.2 and 10.6, Articles 14, 16 and 18 (only the
requirement to deliver a Non-Disturbance Agreement), Section 19.1.1, Article 21
(but Subtenant acknowledges that Landlord may during the Term, at its
discretion, construct a building or buildings on property adjacent to the
Buildings), Sections 23.1, 23.2 and 23.5, Articles 25 (first sentence only), 27
and 28, and Sections 29.5, 29.11, 29.12, 29.14, 29.20, 29.25.2-29.25.6, 29.34,
29.35 and 29.36; and (c) Lease, Exhibits “A,” “C,” “D”, “F,” “G,” “H,” “I,” “J,”
“L,” “M” and “N”.

10.     Landlord’s Performance Under Lease. Subtenant recognizes that
Sublandlord is not in a position to render certain of the services or to perform
certain of the obligations required by Sublandlord by the terms of this
Sublease. Therefore, except as expressly set forth herein, Subtenant agrees that
performance by Sublandlord of its obligations with respect to those items are
subject to due performance by Landlord of its corresponding obligations under
the Lease and Sublandlord shall not be liable to Subtenant for any default of
Landlord under the Lease. Subtenant shall not have any claim against Sublandlord
by reason of Landlord’s failure or refusal to comply with any of the provisions
of the Lease, unless such failure or refusal is a result of Sublandlord’s act or
failure to act, and Subtenant shall pay Basic Rent, Additional Rent and all
other charges provided for herein without any abatement, deduction or set-off
whatsoever. Subtenant covenants and warrants that it fully understands and
agrees to be subject to and bound by all of the covenants, agreements, terms,
provisions and conditions of the Lease, except as modified herein. Furthermore,
Subtenant and Sublandlord further covenant not to take any action or do or
perform any act or fail to perform any act which would result in the failure or
breach of any of the covenants, agreements, terms, provisions or conditions of
the Lease on the part of the “Tenant” thereunder. Whenever the consent of
Landlord shall be required by, or Landlord shall fail to perform its obligations
under, the Lease, Sublandlord agrees to use commercially reasonable efforts to
obtain such consent (as more specifically provided in Section 12, below) and/or
performance on behalf of Subtenant. So long as Subtenant is not in default under
this Sublease, Sublandlord covenants as follows: (i) not to voluntarily
terminate the Lease (except in the event of damage or destruction or
condemnation and in accordance with Sublandlord’s rights under the Lease or in
any other manner in which Subtenant’s rights hereunder are preserved); (ii) not
to modify the Lease so as to adversely affect Subtenant’s rights hereunder; and
(iii) to take all commercially reasonable actions necessary to preserve the
Lease. Sublandlord shall indemnify, defend and hold Subtenant harmless from all
claims, costs and liabilities, including reasonable attorneys’

-14-



--------------------------------------------------------------------------------



 



fees and costs, arising out of or in connection with the breach by Sublandlord
of any of the covenants set forth in the immediately preceding sentence. If
Sublandlord fails, after using reasonable efforts, to cause Landlord under the
Lease to observe and/or perform its obligations under the Lease, Subtenant shall
have the right, in Sublandlord’s name, to seek to enforce the Lease against
Landlord and Sublandlord, upon Subtenant’s reasonable request and at Subtenant’s
sole cost and expense, shall reasonably cooperate with Subtenant in this regard.
Subtenant shall defend, indemnify and hold Sublandlord harmless from all claims,
costs and liabilities, including reasonable attorneys’ fees and costs, arising
out of or in connection with any such action by Subtenant, unless such actions
are required as a result of Sublandlord’s breach of any of its covenants set
forth in items (i) - (iii) above. Subtenant agrees that except as otherwise
expressly provided herein, Sublandlord shall not be required to dispute any
determinations or other assertions or claims of Landlord regarding the rights or
obligations of Sublandlord under the Lease for which Subtenant is or may be
responsible under this Sublease or by which Subtenant may be bound.

11.     Sublandlord’s Liability. Sublandlord’s partners, officers, directors,
shareholders, employees and agents shall not be liable to Subtenant under any
circumstance. Subtenant waives all claims against Sublandlord for any injury or
damage to any person or property in or about the Sublease Premises to the extent
of insurance proceeds to which Subtenant is entitled to receive, except injury
or damage caused by the gross negligence or intentional misconduct of
Sublandlord or its agents or employees; provided, further, Subtenant shall be
deemed to be entitled to receive insurance proceeds for the policy amount of
insurance Subtenant is required to obtain pursuant to the terms of this Sublease
regardless of whether Subtenant actually obtains such insurance.

12.     Consents. All references in this Sublease to the consent or approval of
Landlord and/or Sublandlord shall be deemed to mean the written consent or
approval of Landlord and/or Sublandlord, as the case may be, and no consent or
approval of Landlord and/or Sublandlord, as the case may be, shall be effective
for any purpose unless such consent or approval is set forth in a written
instrument executed by Landlord and/or Sublandlord, as the case may be. In all
provisions requiring the approval or consent of Sublandlord (whether pursuant to
the express terms of this Sublease or the terms of the Lease incorporated
herein), Subtenant shall be required to obtain the approval or consent of
Landlord and then to obtain like approval or consent of Sublandlord; provided,
however, that: (a) application for Sublandlord’s approval or consent may be
submitted by Subtenant prior to receipt of Landlord’s approval or consent; (b)
Sublandlord shall respond to such application for approval or consent within a
reasonable time after receipt thereof, but need not respond prior to receipt
from Landlord of its consent; and (c) Sublandlord may condition its approval or
consent upon the subsequent receipt by Subtenant of Landlord’s unconditional
approval or consent to such application. If Sublandlord is required or has
determined to give its consent or approval, Sublandlord shall cooperate
reasonably with Subtenant in endeavoring to obtain Landlord’s consent or
approval upon and subject to the following terms and conditions: (i) Subtenant
shall reimburse Sublandlord for any out-of-pocket costs incurred by Sublandlord
in connection with seeking such consent or approval; (ii) Sublandlord shall not
be required to make any payments to Landlord or to enter into any agreements or
to modify the Lease or this Sublease in order to obtain any such consent or
approval; and (iii) if Subtenant agrees or is otherwise obligated to make any
payments to Sublandlord or Landlord in connection with such request for such
consent or approval, Subtenant shall have made arrangements for such payments
which are reasonably satisfactory to Sublandlord. If Subtenant asks Sublandlord
in writing to request Landlord to give Landlord’s consent or approval in any
situation where such consent or approval is required hereunder or under the
Lease, if such request contains the form and substance of the request prepared
for Sublandlord’s signature and is reasonably acceptable to Sublandlord,
Sublandlord shall promptly request such consent or approval from Landlord.
Nothing contained in this Section 12 shall be deemed to require Sublandlord to
give any consent or approval because Landlord has given such consent or
approval. Whenever either party to this

-15-



--------------------------------------------------------------------------------



 



Sublease agrees not to unreasonably withhold its consent, such consent shall
also not be unreasonably delayed or conditioned.

13.     Consent of Landlord. This Sublease shall not be effective until Landlord
has signed and delivered to Sublandlord and Subtenant a consent and recognition
to this Sublease (the “Consent”) on a form reasonably approved by Subtenant,
which Consent shall include a covenant of non-disturbance in the event of a
termination of the Lease as a result of default by Sublandlord. Promptly
following execution and delivery hereof, Sublandlord will submit this Sublease
to Landlord for such consent. Subtenant agrees that it shall cooperate in good
faith with Sublandlord and shall comply with any reasonable request made of
Subtenant by Sublandlord or Landlord in connection with the procurement of the
Consent. In the event, for any reason whatsoever, the Consent is not delivered
to Sublandlord within thirty (30) days after Sublandlord’s request therefor from
Landlord, Sublandlord may, in its sole discretion, cancel this Sublease by
giving written notice to Subtenant before the Consent is actually delivered to
Sublandlord.

14.     Effect of Sublease and Landlord’s Consent. Notwithstanding this Sublease
and any consent of Landlord to this Sublease:

     a.     Such consent to this Sublease will not release Sublandlord of its
obligations or alter the primary liability of Sublandlord to pay the rent and
perform and comply with all of the obligations of Sublandlord to be performed
under the Lease. By Landlord’s consent hereto, Landlord does not consent or
agree to any modifications of the Lease;

     b.     The acceptance of rent or any other sums by Landlord from Subtenant
and/or anyone else liable under the Lease shall not be deemed a waiver by
Landlord of any provisions of the Lease;

     c.     Landlord’s consent to this Sublease shall not constitute a consent
to any subsequent subletting or assignment;

     d.     In the event of any default of Sublandlord under the Lease, Landlord
may proceed directly against Sublandlord or anyone else liable under the Lease
without first exhausting Landlord’s remedies against any other person or entity
liable thereon to Landlord; and

     e.     Landlord does not agree to attorn to Subtenant upon a termination of
the Lease. In the event Landlord succeeds to Sublandlord’s interest under the
Lease, whether as a result of a default under the Lease and in termination
thereof or otherwise, then Landlord, at its option and without being obligated
to do so, may require Subtenant to attorn to Landlord. In such event (but not
otherwise), Landlord shall undertake the obligations of Sublandlord under this
Sublease from the time of the exercise of said option to terminate this
Sublease, but Landlord shall not be liable for any prepaid rents or any security
deposit paid by Subtenant, nor shall Landlord be liable for any other defaults
of Sublandlord under this Sublease. In the event the Lease is terminated and if
Landlord does not require Subtenant to attorn to Landlord, Subtenant shall have
no further right to possession of the Sublease Premises.

15.     Subtenant Default. Notwithstanding anything to the contrary in the
Lease, as used in this Sublease, the term “Monetary Default” shall mean
Subtenant’s failure to pay when due all or any portion of the Rent, if the
failure continues for three (3) days after written notice to Subtenant;
provided, however, that such notice shall be in lieu of and not in addition to
any notice required under California Code of Civil Procedure § 1161.

-16-



--------------------------------------------------------------------------------



 



16.     Entry Into Sublease Premises. Notwithstanding anything to the contrary
in the Lease, Sublandlord (and Landlord) and their agents, contractors and
representatives may enter the Sublease Premises to inspect or show the Sublease
Premises, to clean and make repairs, alterations or additions to the Sublease
Premises, and to conduct or facilitate repairs, alterations or additions to any
portion of the Building, including other subtenants’ premises. Except in
emergencies or to provide janitorial and other services after Business Hours,
Sublandlord (and Landlord, as the case may be) shall provide Subtenant with
reasonable prior notice of entry into the Sublease Premises. If reasonably
necessary for the protection and safety of Subtenant and its employees,
Sublandlord (or Landlord, as the case may be) shall have the right to
temporarily close all or a portion of the Sublease Premises to perform repairs,
alterations and additions. However, except in emergencies, Sublandlord will not
close the Sublease Premises if the work can reasonably be completed on weekends
and after Business Hours. Entry by Sublandlord (or Landlord, as the case may be)
shall not constitute constructive eviction or entitle Subtenant to an abatement
or reduction of Rent.

17.     Notices. Any and all notices, approvals or demands required or permitted
under this Sublease shall be in writing, shall be served either personally, by
United States certified mail, postage prepaid, return receipt requested or by
reputable overnight carrier and, shall be deemed to have been given or made on
the day on which it was received and shall be addressed to the parties at the
addresses set forth below. Any party may, from time to time, by like notice,
give notice of any change of address, and in such event, the address of such
party shall be deemed to have been changed accordingly. The address for each
party is:

      If to Sublandlord:   Electronic Arts Inc.     5570 Lincoln Boulevard    
Los Angeles, California 90066     Attention: Head of Facilities and COO EALA    
  and   Electronic Arts Inc.     209 Redwood Shores Parkway     Redwood City,
California 94065     Attention: General Counsel       and   Electronic Arts Inc.
    209 Redwood Shores Parkway     Redwood City, California 94065     Attention:
Senior Director of Facilities and Corporate Services       If to Subtenant:  
Prior to the Commencement Date:           Playa Capital Company, LLC     12555
West Jefferson Boulevard, Suite 300     Los Angeles, California 90066    
Attention: Mr. Steve Soboroff, President           On and after the Commencement
Date:           At the Premises.     Attn: Mr. Steve Soboroff, President

-17-



--------------------------------------------------------------------------------



 



18.     Brokers. Sublandlord and Subtenant warrant to each other and to Landlord
that each has had no dealings with any real estate broker or agent in connection
with the negotiation of this Sublease, other than CRESA Partners (on behalf of
Sublandlord) and Cushman & Wakefield of California, Inc. (on behalf of
Subtenant) (collectively, the “Brokers”), and that neither Sublandlord nor
Subtenant knows of any real estate broker or agent (other than the Brokers) who
is or might be entitled to a commission in connection with this Sublease. In
connection with this Sublease, Cushman & Wakefield of California, Inc. shall be
paid a commission by Sublandlord (or Landlord, as the case may be) pursuant to a
separate written agreement. Sublandlord and Subtenant each hereby agree to
indemnify, defend and hold harmless the other from and against any losses,
causes of action, liabilities, damages, claims, demands, costs and expenses
(including reasonable attorneys’ fees and costs) incurred, or to be incurred, by
reason of any breach of the foregoing warranty by either party hereto with
respect to any such dealings with any and all real estate broker(s) or agent(s),
other than Brokers.

19.     Insurance.

     a.     Proceeds and Awards. Notwithstanding anything contained in the Lease
to the contrary, as between Sublandlord and Subtenant only, all insurance
proceeds (other than those proceeds paid out on insurance obtained by Subtenant)
or condemnation awards received by Sublandlord under the Lease shall be deemed
to be the property of Sublandlord.

     b.     Requirements. Subtenant shall comply with all of the insurance
requirements and obligations of Sublandlord (applicable to the Sublease
Premises), as tenant under the Lease, and shall, whether required by the Lease
or not, name Landlord and Sublandlord as additional insureds, as their interests
may appear, on all policies of insurance required to be carried by Subtenant
hereunder or thereunder. Notwithstanding the foregoing and anything to the
contrary in the Lease, the required coverages and limits of insurance shall be
as follows: (a) Commercial General Liability Insurance applicable to the
Sublease Premises and its appurtenances providing, on an occurrence basis, a
minimum combined single limit of $3,000,000.00; (b) All Risk Property Insurance,
with coverage for broad form water damage, including earthquake sprinkler
leakage, written at replacement cost value and with a replacement cost
endorsement covering all of Subtenant’s trade fixtures, equipment, furniture and
other personal property within the Sublease Premises (“Subtenant’s Property”);
(c) Workers’ Compensation Insurance as required by the State of California and
in amounts as may be required by applicable statute; and (d) Employers Liability
Coverage of at least $1,000,000.00 per occurrence.

     c.     Waivers of Subrogation. Sublandlord and Subtenant agree to have
their respective insurance companies issuing property damage insurance waive any
rights of subrogation that such companies may have against Sublandlord or
Subtenant, as the case may be, so long as the insurance carried by Sublandlord
and Subtenant, respectively, is not invalidated thereby. As long as such waivers
of subrogation are contained in their respective insurance policies, Sublandlord
and Subtenant hereby waive any right that either may have against the other on
account of any loss or damage to their respective property to the extent such
loss or damage is insurable under policies of insurance for fire and all risk
coverage, theft, or other similar insurance. If either party fails to carry the
amounts and types of insurance required to be carried by it pursuant to this
Sublease, in addition to any remedies the other party may have under this
Sublease, such failure shall be deemed to be a covenant and agreement by such
party to self-insure with respect to the type and amount of insurance which such
party so failed to carry, with full waiver of subrogation with respect thereto.

20.     Indemnity. Subtenant hereby agrees to indemnify, protect, defend and
hold Sublandlord harmless from and against any and all claims, losses and
damages including, without limitation, reasonable attorneys’ fees and
disbursements, (A) which may at any time be asserted against Sublandlord by
(i) Landlord for failure of Subtenant to perform any of the covenants,
agreements, terms, provisions or

-18-



--------------------------------------------------------------------------------



 



conditions contained in the Lease which by reason of the provisions of this
Sublease Subtenant is obligated to perform, or (ii) any person or entity by
reason of Subtenant’s use and/or occupancy of the Sublease Premises, and (B)
resulting from any failure by Subtenant to comply with the terms of this
Sublease and the Lease, except to the extent any of the foregoing is caused by
the gross negligence or willful misconduct of Sublandlord. The provisions of
this Section 20 shall survive the expiration or earlier termination of the Lease
and/or this Sublease, or the failure of Sublandlord to perform its obligations
hereunder.

21.     Assignment and Subletting.

     a.     Except in connection with a Permitted Transfer (defined in Section
21(f) below), subject to Landlord’s rights under the Lease, Subtenant shall not
assign, sublease, transfer or encumber any interest in this Sublease or, except
on a temporary basis (not to exceed 90 days) to invitees of Subtenant without
payment to Subtenant, allow any third party to use any portion of the Sublease
Premises (collectively or individually, a “Transfer”) without the prior written
consent of Sublandlord and Landlord, which consent shall not be unreasonably
withheld by Sublandlord if Sublandlord does not elect to exercise its
termination rights under Section 21(b) below. Without limitation, it is agreed
that Sublandlord’s consent shall not be considered unreasonably withheld if:
(1) the proposed transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested; (2) the proposed
transferee’s business is not suitable for the Buildings considering the business
of Sublandlord and the Buildings’ prestige, or would result in a violation of
another tenant’s rights; (3) the proposed transferee is a governmental agency or
occupant of the Buildings; (4) Subtenant is in default after the expiration of
the notice and cure periods in this Sublease; (5) any portion of the Buildings
or Sublease Premises would likely become subject to additional or different Laws
as a consequence of the proposed Transfer; or (6) Landlord does not consent to
the Transfer. Subtenant shall not be entitled to receive monetary damages based
upon a claim that Sublandlord unreasonably withheld its consent to a proposed
Transfer and Subtenant’s sole remedy shall be an action to enforce any such
provision through specific performance or declaratory judgment. Subtenant hereby
waives the provisions of Section 1995.310 of the California Civil Code, or any
similar or successor Laws, now or hereinafter in effect, and all other remedies,
including, without limitation, any right at law or equity to terminate this
Sublease, on its own behalf and, to the extent permitted under all applicable
Laws, on behalf of the proposed transferee. Any attempted Transfer in violation
of this Section shall, at Sublandlord’s option, be void. Consent by Sublandlord
to one or more Transfer(s) shall not operate as a waiver of Sublandlord’s rights
to approve any subsequent Transfers. In no event shall any Transfer or Permitted
Transfer release or relieve Subtenant from any obligation under this Sublease.

     b.     As part of its request for Sublandlord’s consent to a Transfer,
Subtenant shall provide Sublandlord with financial statements for the proposed
transferee, a complete copy of the proposed assignment, sublease and other
contractual documents and such other information as Sublandlord may reasonably
request. Sublandlord shall, by written notice to Subtenant within 30 days of its
receipt of the required information and documentation, either: (1) consent to
the Transfer by the execution of a consent agreement in a form reasonably
designated by Sublandlord or reasonably refuse to consent to the Transfer in
writing; or (2) exercise its right to terminate this Sublease with respect to
the portion of the Sublease Premises that Subtenant is proposing to assign or
sublet. Any such termination shall be effective on the proposed effective date
of the Transfer for which Subtenant requested consent. Subtenant shall pay
Sublandlord a review fee of $1,250.00 for Sublandlord’s and Landlord’s review of
any Permitted Transfer or requested Transfer, provided if Sublandlord’s actual
reasonable costs and expenses (including reasonable attorney’s fees) exceed
$1,250.00, Subtenant shall reimburse Sublandlord for its actual reasonable costs
and expenses in lieu of a fixed review fee.

-19-



--------------------------------------------------------------------------------



 



     c.     Subtenant shall pay Sublandlord 50% of all rent and other
consideration which Subtenant receives as a result of a Transfer that is in
excess of the Rent payable to Sublandlord for the portion of the Sublease
Premises and Term covered by the Transfer. Subtenant shall pay Sublandlord for
Sublandlord’s share of any excess within thirty (30) days after Subtenant’s
receipt of such excess consideration. Subtenant may deduct from the excess all
reasonable and customary expenses directly incurred by Subtenant attributable to
the Transfer (other than Sublandlord’s review fee), including, without
limitation, brokerage fees, legal fees and construction costs. If Subtenant is
in Monetary Default (defined in Section 15, above), Sublandlord may require that
all sublease payments be made directly to Sublandlord, in which case Subtenant
shall receive a credit against Rent in the amount of any payments received (less
Sublandlord’s share of any excess).

     d.     Except as provided below with respect to a Permitted Transfer, if
Subtenant is a corporation, limited liability company, partnership, or similar
entity, and if the entity which owns or controls a majority of the voting
shares/rights at any time changes for any reason (including but not limited to a
merger, consolidation or reorganization), such change of ownership or control
shall constitute a Transfer. The foregoing shall not apply so long as Subtenant
is an entity whose outstanding stock is listed on a recognized security
exchange, or if at least 80% of its voting stock is owned by another entity, the
voting stock of which is so listed.

     e.     Notwithstanding the foregoing or anything to the contrary herein or
in the Lease, Subtenant shall not be permitted to sublease the Sublease Premises
or assign this Sublease to a “Competitor” as that term is defined, below, nor
shall any Transferee be permitted to use any portion of the Sublease Premises
for any “Excluded Use” as that term is defined, below. For purposes of this
Sublease, a “Competitor” shall mean (i) any entity which has a primary business
of video game development; visual effects for video games, motion pictures or
television; or computer software development (collectively, “Competitive
Businesses”), or (ii) the division or subdivision of any entity whose primary
business at the Sublease Premises shall be a Competitive Business. For purposes
of this Lease, “Excluded Use” shall mean retail businesses offering goods and
services pursuant to which customers are solicited to come or otherwise are
anticipated to come to the Sublease Premises primarily without appointments.

     f.     Subject to the terms of the Lease, Subtenant may assign its entire
interest under this Sublease to a successor to Subtenant by purchase, merger,
consolidation or reorganization without the consent of Sublandlord, provided
that all of the following conditions are satisfied (a “Permitted Transfer”):
(1) Subtenant is not in default under this Sublease; (2) Subtenant’s successor
shall own all or substantially all of the assets of Subtenant; (3) Subtenant’s
successor shall have a tangible net worth which is at least equal to
$10,000,000.00; (4) Subtenant’s successor shall have unrestricted available cash
or cash equivalents at least equal to $5,000,000.00; (5) the Permitted Use does
not allow the Sublease Premises to be used for an Excluded Use; (6) the Transfer
and the Transferee will not violate Section 21(b), above; and (7) Subtenant
shall give Sublandlord written notice at least thirty (30) days prior to the
effective date of the proposed purchase, merger, consolidation or
reorganization. Subtenant’s notice to Sublandlord shall include information and
documentation showing that each of the above conditions has been satisfied. If
requested by Sublandlord, Subtenant’s successor shall sign a commercially
reasonable form of assumption agreement.

22. Miscellaneous.

     a.     Severability. If any term or provision of this Sublease or the
application thereof to any person or circumstances shall, to any extent, be
invalid and unenforceable, the remainder of this Sublease or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby and each term
or provision of this Sublease shall be valid and be enforced to the fullest
extent permitted by law.

-20-



--------------------------------------------------------------------------------



 



     b.     Entire Agreement; Waiver. This Sublease contains the entire
agreement between the parties hereto and shall be binding upon and inure to the
benefit of their respective heirs, representatives, successors and permitted
assigns. Any agreement hereinafter made shall be ineffective to change, modify,
waive, release, discharge, terminate or effect an abandonment hereof, in whole
or in part, unless such agreement is in writing and signed by the parties
hereto.

     c.     Further Assurances. The parties hereto agree that each of them, upon
the request of the other party, shall execute and deliver, in recordable form if
necessary, such further documents, instruments or agreements and shall take such
further action that may be necessary or appropriate to effectuate the purposes
of this Sublease.

     d.     Attorneys’ Fees. In the event of the bringing of any action or suit
by any part or parties hereto against another party or parties hereunder
alleging a breach of any of the covenants, conditions, agreements or provisions
of this Sublease, the prevailing party or parties shall recover all reasonable
costs and expenses of suit including, without limitation, reasonable attorneys’
fees, consultants fees and fees of expert witnesses.

     e.     Defined Terms. All capitalized, defined terms used in this Sublease
shall have the same meanings and effect given to them in the Lease unless
otherwise defined herein.

     f.     Choice of Law. This Sublease shall be governed by and construed in
accordance with the laws of the State of California without regard to choice of
law principles.

     g.     Power and Authority. Each of the persons executing this Sublease on
behalf of Subtenant and Sublandlord respectively warrant and represent to the
other that they have full power and authority to execute this Sublease and bind
their respective parties hereto.

     h.     Counterparts. This Sublease may be executed in one or more
counterparts, each of which shall be deemed original, and all of which together
shall constitute one and the same instrument.

     i.     Relocation. Sublandlord, at its expense, at any time before or
during the Term, may relocate Subtenant from the Sublease Premises to reasonably
comparable space (“Relocation Space”) within the Building or Buildings within
the same project upon 60 days’ prior written notice to Subtenant. From and after
the date of the relocation, “Sublease Premises” shall refer to the Relocation
Space into which Subtenant has been moved and the Basic Rent and Additional Rent
shall be adjusted based on the rentable square footage of the Relocation Space.
Sublandlord shall pay Subtenant’s reasonable costs for moving Subtenant’s
furniture and equipment and printing and distributing notices to Subtenant’s
customers of Subtenant’s change of address and one month’s supply of stationery
showing the new address.

[balance of page intentionally left blank – signatures on next page]

-21-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Sublease to be
effective as of the day and year first above written.

        “SUBTENANT”:         PLAYA CAPITAL COMPANY, LLC,   a Delaware limited
liability company         By: /s/ Steve Soboroff    

--------------------------------------------------------------------------------

    Name: Steve Soboroff     Its: President         By: /s/ Patricia T. Sinclair
   

--------------------------------------------------------------------------------

    Name: Patricia T. Sinclair     Its: Senior Vice President        
“SUBLANDLORD”:         ELECTRONIC ARTS INC.,   a Delaware corporation        
By: /s/ John Batter    

--------------------------------------------------------------------------------

    Name: John Batter     Its: VP and Group General Manager

-22-



--------------------------------------------------------------------------------



 



EXHIBIT “A”

Sublease Premises

(GRAPHIC OF ELECTRONIC ARTS) [f94137f9413700.gif]

-1-



--------------------------------------------------------------------------------



 



EXHIBIT “B”

Subtenant Work Letter

     This Work Letter shall set forth the terms and conditions relating to the
construction of certain initial improvements in the Sublease Premises. This Work
Letter is essentially organized chronologically and addresses the issues of the
construction of the Sublease Premises, in sequence, as such issues will arise
during the actual construction of the Sublease Premises. All references in this
Work Letter to Sections of the “Sublease” shall mean the relevant portions of
Sections 1 through 22 of that certain Sublease dated as of July 31, 2003 (the
“Sublease”), by and between Sublandlord and Subtenant, to which this Work Letter
is attached as Exhibit B and of which this Work Letter forms a part, and all
references in this Work Letter to Sections of “this Work Letter” shall mean the
relevant portions of Sections 1 through 5 of this Work Letter. Terms used in
this Work Letter and not defined herein shall have the same meaning given to
such terms in the Sublease.

SECTION 1
DELIVERY OF THE SUBLEASE PREMISES

     Subject to the terms of this Section 1, as set forth in Section 2(b) of the
Sublease, the Sublease Premises shall be delivered to Subtenant in its current
“as-is, where-is” condition and Sublandlord shall have no obligation to make any
alterations, modifications or additions to the Sublease Premises prior to or
after delivering the same to Subtenant. Sublandlord, at its sole cost and
expense, shall construct the entry stairway, entry doors and signage depicted on
Exhibit “D” on or prior to February 1, 2004. Sublandlord, at it sole cost and
expense, shall also cause a shower to be installed in the bathrooms located on
the first (1st) floor of the Building or such other location as is mutually
approved by Sublandlord and Subtenant. Subtenant shall construct the common
hallway as shown on Exhibit “A” pursuant to plans and specifications, including
finishes, as reasonably approved by Sublandlord and Sublandlord agrees to
reimburse Subtenant, in addition to the Improvement Allowance, one-half of the
cost thereof subject to a reasonably approved construction budget.
Notwithstanding anything to the contrary contained herein, in the event that
Sublandlord’s performance of the entry stairway and entry doors is not completed
by the later of (i) February 1, 2004, subject to a one day delay for each day of
delay resulting from “Force Majeure,” as that term is defined in Section 29.13
of the Lease, and/or Subtenant delays and (ii) the date Subtenant otherwise
would have received a certificate of occupancy, or its legal equivalent, for the
Sublease Premises, Subtenant shall receive one-half day of free Basic Rent for
each day until the date Sublandlord completes the entry stairway and entry
doors. In addition, Sublandlord agrees to improve the freight elevator lobby
with painted drywall and VCT flooring or as otherwise mutually agreed to by
Sublandlord and Subtenant.

SECTION 2
INITIAL IMPROVEMENTS

     2.1 Improvement Allowances.

          2.1.1 Subtenant shall be entitled to a one-time base improvement
allowance (the “Base Improvement Allowance”) in an amount up to Forty-Five and
No/100 Dollars ($45.00) per rentable square foot of the Sublease Premises (based
on a 14% load factor rather than a 5% load factor) (to wit, $865,020.60) for the
costs relating to the initial design and construction of Subtenant’s
improvements which are permanently affixed to the Sublease Premises (the
“Initial Improvements”). Subject to the provisions of Section 2.1.2, below,
Subtenant has elected to receive $250,000.00 in additional funds (the “Excess
Improvement Allowance”; and collectively, with the Base Improvement Allowance,
the “Improvement Allowance”) from Sublandlord for costs of the Initial
Improvements. All Initial

-1-



--------------------------------------------------------------------------------



 



Improvements for which the Improvement Allowance has been made available shall
be deemed Sublandlord’s property under the terms of the Sublease. In no event
shall Sublandlord be obligated to make disbursements pursuant to this Work
Letter (A) in a total amount which exceeds the Improvement Allowance, or (B) for
any costs incurred later than December 31, 2004 (the “Outside Improvement
Date”). After the Outside Improvement Date, any unused amount of the Base
Improvement Allowance shall accrue to the sole benefit of Sublandlord, it being
understood that Subtenant shall not be entitled to any credit, abatement or
other concession in connection therewith; provided, however, upon completion of
the Initial Improvements, Subtenant shall have the right, exercisable by written
notice to Sublandlord within six (6) months following the Commencement Date to
apply any unused amount of the Base Improvement Allowance that does not to
exceed one-third of the total Base Improvement Allowance (the “Allowance
Excess”) as reimbursement from Sublandlord for out-of-pocket costs and expenses
actually incurred by Subtenant in connection with Subtenant’s relocation of its
business from its prior space to the Sublease Premises and/or Subtenant’s
acquisition and installation of furniture, partition systems, furnishings and
computer or communications equipment cabling for the Sublease Premises;
provided, further, notwithstanding anything in this subsection the contrary, in
no event shall the aggregate of any reimbursement received by Subtenant pursuant
hereto exceed the Allowance Excess. Any reimbursement from the Allowance Excess
shall be paid to Subtenant within thirty-five (35) days after delivery by
Subtenant to Sublandlord of the following: (1) written notice describing the
nature and amount of Subtenant’s cost or expense; and (2) invoices marked as
having been paid or other reasonable evidence in support of such costs and
expenses and Subtenant’s payment thereof.

          2.1.2 Additional Allowance. Subtenant has elected to have Sublandlord
pay an additional allowance in the amount of Two Hundred Fifty Thousand Dollars
($250,000.00) (the “Excess Improvement Allowance”) to be utilized for the design
and construction of the Initial Improvements plus, notwithstanding anything to
the contrary contained herein, for any other purpose related to Subtenant’s move
to and occupancy of the Premises. Subtenant shall repay the Excess Improvement
Allowance to Sublandlord as follows: concurrently with its payments to
Sublandlord of monthly Basic Rent during the Term, Subtenant shall pay to
Sublandlord as Additional Rent the amount necessary to repay the Excess
Improvement Allowance in equal monthly payments over the Term, together with
interest thereon at the rate of nine percent (9%) per annum. Such monthly
payments shall be deemed Additional Rent due under this Sublease, and shall be
paid in the time and manner as Basic Rent is required to be paid (disregarding
any abatement of Basic Rent). If the Sublease is canceled or terminated for any
reason prior to the expiration of the full initial Term of the Sublease, then
the present value of the unpaid installments of the Excess Improvement Allowance
shall become immediately due and payable to Sublandlord. The Excess Improvement
Allowance shall be deemed part of the Base Improvement Allowance for purposes of
this Subtenant Work Letter, except for Subtenant’s re-payment obligations set
forth herein. Upon Sublandlord’s demand, Subtenant shall execute an amendment to
the Sublease, on Sublandlord’s commercially reasonable form, to reflect the
additional rent described herein.

     2.2 Disbursement of the Improvement Allowance.

          2.2.1 Improvement Allowance Items. Except as otherwise set forth in
this Work Letter, the Improvement Allowance shall be disbursed by Sublandlord
only for the following items and costs (collectively the “Improvement Allowance
Items”):

               2.2.1.1 Payment of the fees of the “Architect” and the
“Engineers,” as those terms are defined in Section 3.1 of this Work Letter
(collectively, the “Design Costs”), and payment of the fees incurred by, and the
cost of documents and materials supplied by, Sublandlord and Sublandlord’s
consultants and/or Landlord and Landlord’s consultants in connection with the
preparation and review of the “Construction Drawings,” as that term is defined
in Section 3.1 of this Subtenant Work Letter; provided, however, Subtenant shall
not be entitled to receive reimbursement from the Improvement

-2-



--------------------------------------------------------------------------------



 



Allowance for Design Costs in excess of $5.00 per rentable square foot of the
Sublease Premises (to wit, $96,113.40);

               2.2.1.2 Payment of plan check, permit and license fees relating
to construction of the Initial Improvements;

               2.2.1.3 The cost of construction of the Initial Improvements,
including, without limitation, testing and inspection costs, freight elevator
usage, hoisting and trash removal costs, and contractors’ fees and general
conditions;

               2.2.1.4 The cost of any changes in the Building when such changes
are required by the Construction Drawings (as defined below), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;

               2.2.1.5 The cost of any changes to the Construction Drawings or
Initial Improvements required by Code (as defined herein);

               2.2.1.6 Sales and use taxes and Title 24 fees; and

               2.2.1.7 All other costs to be expended by Sublandlord in
connection with the construction of the Initial Improvements.

          2.2.2 Disbursement of Improvement Allowances. During the construction
of the Initial Improvements, Sublandlord shall make monthly disbursements of the
Improvement Allowance for Improvement Allowance Items for Design Costs for the
benefit of Subtenant and shall authorize the release of monies for the benefit
of Subtenant as follows:

               2.2.2.1 Monthly Disbursements. On or before the twenty-five
(25th) day of each calendar month during the construction of the Initial
Improvements, Subtenant may deliver to Sublandlord: (i) a request for payment of
the “Contractor” and/or “Subtenant’s Agents” as those terms are defined in
Section 4 of this Work Letter, approved by Subtenant, in a form to be provided
by Sublandlord, showing the schedule, by trade, of percentage of completion of
the Initial Improvements in the Sublease Premises, detailing the portion of the
work completed and the portion not completed; (ii) invoices from all of
“Subtenant’s Agents” as that term is defined in Section 4.1.2 of this Work
Letter, for labor rendered and materials delivered to the Sublease Premises;
(iii) executed mechanic’s lien releases from all of Subtenant’s Agents which
shall comply with the appropriate provisions, as reasonably determined by
Sublandlord, of California Civil Code Section 3262(d); and (iv) all other
information reasonably requested by Sublandlord. Subtenant’s request for payment
shall be deemed Subtenant’s acceptance and approval of the work furnished and/or
the materials supplied as set forth in Subtenant’s payment request. Within
thirty-five (35) days thereafter, Sublandlord shall deliver a check to Subtenant
in payment of the lesser of: (A) the amounts so requested by Subtenant, as set
forth in this Section 2.2.2.1, above, less a ten percent (10%) retention (the
aggregate amount of such retentions to be known as the “Final Retention”); and
(B) the balance of any remaining available portion of the Improvement Allowance
(not including the Final Retention), provided that Sublandlord does not dispute
any request for payment based on non-compliance of any work with the “Approved
Working Drawings,” as that term is defined in Section 3.4, below, or due to any
substandard work, or for any other reason. Sublandlord’s payment of such amounts
shall not be deemed Sublandlord’s approval or acceptance of the work furnished
or materials supplied as set forth in Subtenant’s payment request.

               2.2.2.2 Final Retention. Subject to the provisions of this Work
Letter, a check for the Final Retention payable to Subtenant shall be delivered
by Sublandlord to Subtenant following the completion of construction of the
Sublease Premises, and provided that: (i) Subtenant delivers to

-3-



--------------------------------------------------------------------------------



 



Sublandlord properly executed mechanics lien releases in compliance with both
California Civil Code Section 3262(d)(2) and either Section 3262(d)(3) or
Section 3262(d)(4); (ii) Sublandlord has determined that no substandard work
exists which adversely affects the mechanical, electrical, plumbing, heating,
ventilating and air conditioning, life-safety or other systems of the Building,
the curtain wall of the Building, the structure or exterior appearance of the
Building, or any other tenant’s use of such other tenant’s leased premises in
the Building; (iii) Architect (as defined below) delivers to Sublandlord a
certificate, in a form reasonably acceptable to Sublandlord, certifying that the
construction of the Initial Improvements in the Sublease Premises has been
substantially completed; and (iv) Tenant delivers to Landlord a commercially
reasonable “Closing Package,” as that term is defined below. The “Closing
Package” shall consist of (a) an application and certificate for payment (AIA
from G702-1992 or equivalent) signed by the Architect, (b) a breakdown sheet
(AIA from 3703-1992 or equivalent), (c) original stamped building permit plans,
(d) copy of the building permit, (e) original stamped building permit inspection
card with all final sign-offs, (f) a reproducible copy (in a form as reasonably
approved by Landlord) of the “as built” drawings of the Tenant Improvements,
(g) air balance reports, (h) a one (1) year warranty letter from the Contractor,
from the date of Substantial Completion and (i) a copy of any manufacturers’
warranties and operating instructions.

               2.2.2.3 Other Terms. Except as otherwise expressly set forth in
Section 2.1.1, Sublandlord shall only be obligated to make disbursements from
the Improvement Allowance to the extent costs are incurred by Subtenant for
Improvement Allowance Items. All Improvement Allowance Items for which the
Improvement Allowance has been made available shall be deemed Sublandlord’s
property under the terms of Section 6(c) of the Sublease.

          2.2.3 Standard Subtenant Improvement Package. Landlord has established
specifications (the “Specifications”) for the Building standard components to be
used in the construction of the improvements in the Premises, which are set
forth on Schedule 4 to Exhibit “D” to the Lease. The quality of the Initial
Improvements shall be equal to or of greater quality than the quality of the
Specifications, provided that Landlord may, at Landlord’s option, require the
Initial Improvements to comply with certain Specifications. Landlord may make
changes to the Specifications from time to time.

SECTION 3
CONSTRUCTION DRAWINGS

     3.1 Selection of Architect/Construction Drawings. Subtenant has retained
Studio V (the “Architect”) to prepare the “Construction Drawings,” as that term
is defined in this Section 3.1, and Syska & Hennessey (the “Engineers”) to
prepare all plans and engineering working drawings relating to the structural,
mechanical, electrical, plumbing, HVAC, lifesafety, and sprinkler work in the
Sublease Premises, which Architect and Engineers have been approved by
Sublandlord and Landlord. The plans and drawings to be prepared by Architect and
the Engineers hereunder shall be known collectively as the “Construction
Drawings.” All Construction Drawings shall comply with the drawing format and
specifications determined by Landlord and Sublandlord, and shall be subject to
Landlord’s and Sublandlord’s approval. Subtenant and Architect shall verify, in
the field, the dimensions and conditions as shown on the relevant portions of
the base building plans, and Subtenant and Architect shall be solely responsible
for the same, and neither Landlord nor Sublandlord shall have any responsibility
in connection therewith. Landlord’s and Sublandlord’s review of the Construction
Drawings as set forth in this Section 3, shall be for their sole purpose and
shall not imply Landlord’s or Sublandlord’s review of the same, or obligate
Landlord or Sublandlord to review the same, for quality, design, Code compliance
or other like matters. Accordingly, notwithstanding that any Construction
Drawings are reviewed by Landlord or Sublandlord or their respective space
planner, architect, engineers and consultants, and notwithstanding any advice or
assistance which may be rendered to Subtenant by Landlord, Sublandlord or
Landlord’s or Sublandlord’s space planner, architect, engineers, and
consultants, neither Landlord nor

-4-



--------------------------------------------------------------------------------



 



Sublandlord shall have any liability whatsoever in connection therewith and
shall not be responsible for any omissions or errors contained in the
Construction Drawings, and Subtenant’s waiver and indemnity set forth in
Section 20 of the Sublease (and in Section 10.1 of the Lease, as incorporated
herein) shall specifically apply to the Construction Drawings.

     3.2 Final Space Plan. Subtenant has submitted to Landlord and Sublandlord
the final space plan for the Sublease Premises prepared by Architect by e-mail
dated July 22, 2003 from Sandra Call (the “Final Space Plan”), which has
heretofore been approved by Landlord and Sublandlord.

     3.3 Final Working Drawings. Subtenant shall cause the Architect and the
Engineers to complete the architectural and engineering drawings for the
Sublease Premises, and Architect shall compile a fully coordinated set of
architectural, structural, mechanical, electrical and plumbing working drawings
in a form which is complete to allow subcontractors to bid on the work and to
obtain all applicable permits (collectively, the “Final Working Drawings”) and
shall submit the same to Landlord and Sublandlord for their respective approval.
Subtenant shall supply Landlord and Sublandlord with four (4) copies signed by
Subtenant of such Final Working Drawings. Sublandlord shall advise Subtenant
within ten (10) business days after its receipt of the Final Working Drawings
for the Sublease Premises if the same is unsatisfactory or incomplete in any
respect. If Subtenant is so advised, Subtenant shall immediately revise the
Final Working Drawings in accordance with such review and any disapproval of
Landlord or Sublandlord in connection therewith.

     3.4 Approved Working Drawings. The Final Working Drawings shall be approved
by Landlord and Sublandlord (the “Approved Working Drawings”) prior to the
commencement of construction of the Initial Improvements by Subtenant. After
approval by Landlord and Sublandlord of the Final Working Drawings, Subtenant
may submit the same to the City of Los Angeles for all applicable building
permits. Subtenant hereby agrees that neither Landlord, Sublandlord nor
Landlord’s and/or Sublandlord’s consultants shall be responsible for obtaining
any building permit or certificate of occupancy for the Sublease Premises and
that obtaining the same shall be Subtenant’s responsibility, provided, however,
that Sublandlord shall cooperate with Subtenant in executing permit applications
and performing other ministerial acts reasonably necessary to enable Subtenant
to obtain any such permit or certificate of occupancy. No changes, modifications
or alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord and Sublandlord, which consent may not be
unreasonably withheld, conditioned or delayed.

SECTION 4
CONSTRUCTION OF THE INITIAL IMPROVEMENTS

     4.1 Subtenant’s Selection of Contractors. Subtenant has retained
Environmental Construction (“Contractor”) to complete the Initial Improvements,
which Contractor has been approved by Sublandlord and Subtenant.

     4.2 Subtenant’s Agents. All subcontractors, laborers, materialmen, and
suppliers used by Subtenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as “Subtenant’s Agents”)
must be approved in writing by Landlord and Sublandlord, which approval shall
not be unreasonably withheld or delayed. If Landlord and Sublandlord do not
approve any of Subtenant’s proposed subcontractors, laborers, materialmen or
suppliers, Subtenant shall submit other proposed subcontractors, laborers,
materialmen or suppliers for Landlord and Sublandlord’s written approval.
Subtenant’s Agents shall comply with the terms of Section 4.1.2 of Exhibit D
attached to the Lease, which provision is hereby incorporated herein.

     4.3 Construction of Initial Improvements by Subtenant’s Agents.

-5-



--------------------------------------------------------------------------------



 



          4.3.1 Construction Contract; Cost Budget. Prior to Subtenant’s
execution of the construction contract and general conditions with Contractor
(if such party is required pursuant to the terms hereof) (the “Contract”),
Subtenant shall submit the Contract to Sublandlord for its approval, which
approval shall not be unreasonably withheld or delayed. Prior to the
commencement of the construction of the Initial Improvements, and after
Subtenant has accepted all bids for the Initial Improvements, Subtenant shall
provide Sublandlord with a detailed breakdown, by trade, of the final costs to
be incurred or which have been incurred in connection with the design and
construction of the Initial Improvements to be performed by or at the direction
of Subtenant or the Contractor, which costs form a basis for the amount of the
Contract (the “Final Costs”). Any costs necessary to complete such design and
construction in excess of the Improvement Allowance shall be paid by Subtenant
out of its own funds, but Subtenant shall continue to provide Sublandlord with
the documents described in items (i) through (iv) of Section 2.2.2.1 of this
Work Letter for Sublandlord’s approval, prior to Subtenant paying such costs.

          4.3.2 Subtenant’s Agents.

               4.3.2.1 Sublandlord’s General Conditions. Construction of the
Initial Improvements by Subtenant and Subtenant’s Agents shall comply with the
following: (i) the Initial Improvements shall be constructed in accordance with
the Approved Working Drawings; (ii) Subtenant and Contractor shall submit
schedules of all work relating to the Initial Improvements, and Sublandlord
shall, within five (5) business days of receipt thereof, inform Subtenant of any
changes which are necessary thereto, whereupon Subtenant shall use commercially
reasonable efforts to adhere, and cause the Subtenant Agents to adhere, thereto,
and (iii) Subtenant shall abide by all rules made by Landlord and Sublandlord
with respect to the use of freight, loading dock and service elevators, storage
of materials, coordination of work with the contractors of other tenants, and
any other matter in connection with this Work Letter, including, without
limitation, the construction of the Initial Improvements.

               4.3.2.2 Indemnity. Subtenant’s indemnity of Sublandlord as set
forth in Section 20 of the Sublease (and Section 10.1 of the Lease, as
incorporated herein) shall also apply with respect to any and all costs, losses,
damages, injuries and liabilities related in any way to any act or omission of
Subtenant or Subtenant’s Agents, or anyone directly or indirectly employed by
any of them, or in connection with Subtenant’s non-payment of any amount arising
out of the Initial Improvements and/or Subtenant’s disapproval of all or any
portion of any request for payment. Such indemnity by Subtenant, as set forth in
Section 20 of the Sublease (and Section 10.1 of the Lease, as incorporated
herein), shall also apply with respect to any and all costs, losses, damages,
injuries and liabilities related in any way to Sublandlord’s or Landlord’s
performance of any purely ministerial acts requested by Subtenant (i) to permit
Subtenant to complete the Initial Improvements, and (ii) to enable Subtenant to
obtain any building permit or certificate of occupancy for the Sublease
Premises.

               4.3.2.3 Requirements of Subtenant’s Agents. Each of Subtenant’s
Agents shall guarantee to Subtenant and for the benefit of Sublandlord and
Landlord that the portion of the Initial Improvements for which it is
responsible shall be free from any defects in workmanship and materials for a
period of not less than one (1) year from the date of completion thereof. Each
of Subtenant’s Agents shall be responsible for the replacement or repair,
without additional charge, of all work done or furnished in accordance with its
contract that shall become defective within one (1) year after the later to
occur of (i) completion of the work performed by such contractor or
subcontractors and (ii) the Commencement Date. The correction of such work shall
include, without additional charge, all additional expenses and damages incurred
in connection with such removal or replacement of all or any part of the Initial
Improvements, and/or the Premises, Building and/or common areas that may be
damaged or disturbed thereby. All such warranties or guarantees as to materials
or workmanship of or with respect to the Initial Improvements shall be contained
in the Contract or subcontract and shall be written such that such

-6-



--------------------------------------------------------------------------------



 



guarantees or warranties shall inure to the benefit of Landlord, Sublandlord and
Subtenant, as their respective interests may appear, and can be directly
enforced by either. Subtenant covenants to give to Landlord and Sublandlord any
assignment or other assurances which may be necessary to effect such right of
direct enforcement.

          4.3.2.4 Insurance Requirements.

               4.2.2.4.1 General Coverages. All of Subtenant’s Agents shall
carry worker’s compensation insurance covering all of their respective
employees, and shall also carry public liability insurance, including property
damage, all with limits, in form and with companies as are required to be
carried by Subtenant as set forth in Section 19(b) of the Sublease.

               4.2.2.4.2 Special Coverages. Subtenant shall carry “Builder’s All
Risk” insurance in an amount approved by Landlord and Sublandlord covering the
construction of the Initial Improvements, and such other insurance as Landlord
and Sublandlord may require, it being understood and agreed that the Initial
Improvements shall be insured by Subtenant pursuant to Section 19(b) of the
Sublease immediately upon completion thereof. Such insurance shall be in amounts
and shall include such extended coverage endorsements as may be reasonably
required by Landlord and Sublandlord including, but not limited to, the
requirement that all of Subtenant’s Agents shall carry excess liability and
Products and Completed Operation Coverage insurance, each in amounts not less
than $1,000,000 per incident, $2,000,000 in aggregate, and in form and with
companies as are required to be carried by Subtenant as set forth in Section
19(b) of the Sublease.

               4.2.2.4.3 General Terms. Certificates for all insurance carried
pursuant to this Section 4.2.2.4 shall be delivered to Landlord and Sublandlord
before the commencement of construction of the Initial Improvements and before
the Contractor’s equipment is moved onto the site. All such policies of
insurance must contain a provision that the company writing said policy will
give Landlord and Sublandlord thirty (30) days prior written notice of any
cancellation or lapse of the effective date or any reduction in the amounts of
such insurance. In the event that the Initial Improvements are damaged by any
cause during the course of the construction thereof, Subtenant shall immediately
repair the same at Subtenant’s sole cost and expense. Subtenant’s Agents shall
maintain all of the foregoing insurance coverage in force until the Initial
Improvements are fully completed and accepted by Landlord and Sublandlord,
except for any Products and Completed Operation Coverage insurance required by
Landlord and Sublandlord, which is to be maintained for the term of the policy
period following the substantial completion of the Initial Improvements. All
policies carried under this Section 4.2.2.4 shall insure Landlord, Sublandlord
and Subtenant, as their interests may appear, as well as Contractor and
Subtenant’s Agents. All insurance, except Workers’ Compensation, maintained by
Subtenant’s Agents shall preclude subrogation claims by the insurer against
anyone insured thereunder. Such insurance shall provide that it is primary
insurance as respects Landlord and/or Sublandlord and that any other insurance
maintained by Sublandlord is excess and noncontributing with the insurance
required hereunder. The requirements for the foregoing insurance shall not
derogate from the provisions for indemnification of Landlord and Sublandlord by
Subtenant under Section 4.2.2.2 of this Work Letter.

          4.3.3 Governmental Compliance. The Initial Improvements shall comply
in all respects with the following: (i) all state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person (collectively referred to herein as the “Code”); (ii) applicable
standards of the American Insurance Association (formerly, the National Board of
Fire Underwriters) and the National Electrical Code; and (iii) building material
manufacturer’s specifications.

-7-



--------------------------------------------------------------------------------



 



          4.3.4 Inspection by Landlord and Sublandlord. Landlord and Sublandlord
shall have the right to inspect the Initial Improvements at all times; provided,
however, Landlord’s and/or Sublandlord’s failure to inspect the Initial
Improvements shall in no event constitute a waiver of any of Sublandlord’s
rights hereunder nor shall Landlord and/or Sublandlord’s inspection of the
Initial Improvements constitute Landlord’s and/or Sublandlord’s respective
approval of the same. Should Landlord or Sublandlord disapprove any portion of
the Initial Improvements, they shall notify Subtenant in writing of such
disapproval and shall specify the items disapproved. Any defects or deviations
in, and/or disapproval by Landlord and/or Sublandlord of, the Initial
Improvements shall be rectified by Subtenant at no expense to Landlord or
Sublandlord; provided, however, if Landlord or Sublandlord determines that a
defect or deviation exists or disapproves of any matter in connection with any
portion of the Initial Improvements and such defect, deviation or matter might
adversely affect the mechanical, electrical, plumbing, heating, ventilating and
air conditioning or life-safety systems of the Building, the structure or
exterior appearance of the Building or any other subtenant’s use of such other
subtenant’s leased premises, Landlord or Sublandlord may, at their sole
discretion, take such action as Landlord or Sublandlord deems necessary, at
Subtenant’s expense and without incurring any liability on Landlord’s or
Sublandlord’s part, to correct any such defect, deviation and/or matter,
including, without limitation, causing the cessation of performance of the
construction of the Initial Improvements until such time as the defect,
deviation and/or matter is corrected to Landlord’s and Sublandlord’s
satisfaction.

          4.3.5 Meetings. Commencing upon the execution of this Sublease,
Subtenant shall hold regular meetings at a reasonable time, with the Architect
and the Contractor regarding the progress of the preparation of Approved Working
Drawings and the construction of the Initial Improvements, which meetings shall
be held at the Project or another location in West Los Angeles, and, for at
least one (1) meeting a month, Landlord and Sublandlord and/or their agents
shall receive prior notice of, and shall have the right to attend, a meeting to
review the Improvement Allowance draw package and the Initial Improvement design
and/or construction status, and, upon Landlord’s and/or Sublandlord’s request,
certain of Subtenant’s Agents shall attend such meetings. Upon request by
Landlord and/or Sublandlord, Subtenant shall supply Landlord and/or Sublandlord
with the date, time and location of any particular meeting relating to the
construction of the Initial Improvements and Landlord and/or Sublandlord shall
have the right to attend such meetings.

     4.4 Notice of Completion: Copy of Record Set of Plans. Within ten (10) days
after completion of construction of the Initial Improvements, Subtenant shall
cause a Notice of Completion to be recorded in the Office of the Recorder of the
County of Los Angeles in accordance with Section 3093 of the California Civil
Code or any successor statute, and shall furnish a copy thereof to Sublandlord
upon such recordation. If Subtenant fails to do so, Sublandlord may execute and
file the same on behalf of Subtenant as Subtenant’s agent for such purpose, at
Subtenant’s sole cost and expense. At the conclusion of construction
(i) Subtenant shall cause the Architect and Contractor (A) to update the
Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (B) to certify to
the best of their knowledge that the “record-set” of as-built drawings are true
and correct, which certification shall survive the expiration or termination of
the Sublease, and (C) to deliver to Landlord and Sublandlord two (2) sets of
sepias or electronic format of such record set of drawings, together with any
permits or similar documents issued by governmental agencies in connection with
the construction of the Initial Improvements, within ninety (90) days following
issuance of a certificate of occupancy for the Sublease Premises; and
(ii) Subtenant shall deliver to Sublandlord a copy of all warranties,
guaranties, and operating manuals and information relating to the improvements,
equipment, and systems in the Sublease Premises.

-8-



--------------------------------------------------------------------------------



 



SECTION 5
MISCELLANEOUS

     5.1 Subtenant’s Representative. Subtenant has designated Mr. Steve Dettmann
as its sole representative with respect to the matters set forth in this Work
Letter, who shall have full authority and responsibility to act on behalf of the
Subtenant as required in this Work Letter.

     5.2 Sublandlord’s Representative. Sublandlord has designated Mr. Randy
Gustafson as its sole representative with respect to the matters set forth in
this Work Letter, who, until further notice to Subtenant, shall have full
authority and responsibility to act on behalf of the Sublandlord as required in
this Work Letter.

     5.3 Time of the Essence in This Subtenant Work Letter. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by
Sublandlord, the procedure for preparation of the document and approval thereof
shall be repeated until the document is approved by Sublandlord. Sublandlord’s
failure to approve or disapprove of any items within the time periods required
herein for approval or disapproval shall be deemed to be Sublandlord’s approval
thereof upon an additional one (1) business day’s notice from Subtenant to
Sublandlord advising Sublandlord of the consequences of Sublandlord’s failure to
so respond.

     5.4 Subtenant’s Sublease Default. Notwithstanding any provision to the
contrary contained in the Sublease, if an event of default occurs under the
Sublease, or a default by Subtenant under this Work Letter, has occurred at any
time on or before the substantial completion of the Sublease Premises, then (i)
in addition to all other rights and remedies granted to Sublandlord pursuant to
the Sublease, Sublandlord shall have the right to withhold payment of all or any
portion of the Improvement Allowance and/or Sublandlord may cause Contractor to
cease the construction of the Sublease Premises (in which case, Subtenant shall
be responsible for any delay in the substantial completion of the Sublease
Premises caused by such work stoppage), and (ii) all other obligations of
Sublandlord under the terms of this Work Letter shall be forgiven until such
time as such default is cured pursuant to the terms of the Sublease (in which
case, Subtenant shall be responsible for any delay in the substantial completion
of the Sublease Premises caused by such inaction by Sublandlord).

-9-



--------------------------------------------------------------------------------



 



EXHIBIT “C”

SUBLEASE DATE CONFIRMATION NOTICE

     In accordance with and pursuant to Section 3(a) of that certain Sublease by
and between ELECTRONIC ARTS INC., a Delaware corporation (the “Sublandlord”),
and PLAYA CAPITAL COMPANY, LLC, a Delaware limited liability company (the
“Subtenant”), the parties hereby confirm the following with respect to certain
dates described in the Sublease: (a) the Commencement Date occurred on
                    , 2003; (b) the First SLET Date is                     ,
2007; (c) the STET Date and the Second SLET Date shall occur on
                         , 2008; and (d) the Expiration Date shall occur on
                         , 2013.

          DATE:                           , 200       SUBLANDLORD:              
  ELECTRONIC ARTS INC.,
a Delaware corporation                 By:

--------------------------------------------------------------------------------

        Name:

--------------------------------------------------------------------------------

        Its:

--------------------------------------------------------------------------------

        By:

--------------------------------------------------------------------------------

        Name:

--------------------------------------------------------------------------------

        Its:

--------------------------------------------------------------------------------

          DATE:                           , 200       SUBTENANT:         PLAYA
CAPITAL COMPANY, LLC,
a Delaware limited liability company         By:

--------------------------------------------------------------------------------

        Name:

--------------------------------------------------------------------------------

        Its:

--------------------------------------------------------------------------------

        By:

--------------------------------------------------------------------------------

        Name:

--------------------------------------------------------------------------------

        Its:

--------------------------------------------------------------------------------

-1-



--------------------------------------------------------------------------------



 



EXHIBIT “D”

Subtenant Stairs, Entry Door and Signage

(GRAPHIC OF SUBTENANT STAIRS, ENTRY DOOR AND SIGNAGE) [f94137f9413701.gif]

-1-



--------------------------------------------------------------------------------



 



EXHIBIT “E”

Location of Parking in
Existing Parking Facilities

(GRAPHIC OF LOCATION OF PARKING) [f94137f9413702.gif]

-1-



--------------------------------------------------------------------------------



 



EXHIBIT “F”

Lease

[Attached]

-1-



--------------------------------------------------------------------------------



 



EXHIBIT “G”

BUILDING RULES AND REGULATIONS

          The following rules and regulations shall apply, where applicable, to
the Sublease Premises, the Building, the parking garage, the Property and the
appurtenances. Capitalized terms have the same meaning as defined in the
Sublease.



1.  
Sidewalks, doorways, vestibules, halls, stairways and other similar areas shall
not be obstructed by Subtenant or used by Subtenant for any purpose other than
ingress and egress to and from the Sublease Premises. No rubbish, litter, trash,
or material shall be placed, emptied, or thrown in those areas. At no time shall
Subtenant permit Subtenant’s employees to loiter in Common Areas or elsewhere
about the Building or Property.
  2.  
Plumbing fixtures and appliances shall be used only for the purposes for which
designed, and no sweepings, rubbish, rags or other unsuitable material shall be
thrown or placed in the fixtures or appliances. Damage resulting to fixtures or
appliances by Subtenant, its agents, employees or invitees, shall be paid for by
Subtenant, and Sublandlord shall not be responsible for the damage.
  3.  
No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first approved in writing by Sublandlord. All tenant
identification and suite numbers at the entrance to the Premises shall be
installed by Subtenant, at Subtenant’s cost and expense, using graphics approved
by Sublandlord for the Building. Except in connection with the hanging of
lightweight pictures and wall decorations, no nails, hooks or screws shall be
inserted into any part of the Sublease Premises or Building except by the
Building maintenance personnel.
  4.  
Subtenant shall not place any lock(s) on any door in the Sublease Premises or
Building without Sublandlord’s prior written consent and Sublandlord and
Landlord shall have the right to retain at all times and to use keys to all
locks within and into the Sublease Premises. A reasonable number of keys to the
locks on the entry doors in the Sublease Premises shall be furnished by
Sublandlord to Subtenant at Subtenant’s cost, and Subtenant shall not make any
duplicate keys. All keys shall be returned to Sublandlord at the expiration or
early termination of this Sublease.
  5.  
All contractors, contractor’s representatives and installation technicians
performing work in the Building shall be subject to Sublandlord’s and Landlord’s
prior approval and shall be required to comply with Sublandlord’s and Landlord’s
standard rules, regulations, policies and procedures, which may be revised from
time to time.
  6.  
Movement in or out of the Building of furniture or office equipment, or dispatch
or receipt by Subtenant of merchandise or materials requiring the use of
elevators, stairways, lobby areas or loading dock areas, shall be restricted to
hours designated by Sublandlord. Subtenant shall obtain Sublandlord’s prior
approval by providing a detailed listing of the activity. If approved by
Sublandlord, the activity shall be under the supervision of Sublandlord and
performed in the manner required by Sublandlord. Subtenant shall assume all risk
for damage to articles moved and injury to any persons resulting from the
activity. If equipment, property, or personnel of Sublandlord or of any other
party is damaged or injured as a result of or in connection with the activity,
Subtenant shall be solely liable for any resulting damage or loss.

-1-



--------------------------------------------------------------------------------



 





7.  
Landlord and Sublandlord shall have the right to approve the weight, size, or
location of heavy equipment or articles in and about the Sublease Premises.
Damage to the Building by the installation, maintenance, operation, existence or
removal of Subtenant’s Property shall be repaired at Subtenant’s sole expense.
  8.  
Corridor doors, when not in use, shall be kept closed.
  9.  
Subtenant shall not: (1) make or permit any improper, objectionable or
unpleasant noises or odors in the Building, or otherwise interfere in any way
with other tenants or persons having business with them; (2) solicit business or
distribute, or cause to be distributed, in any portion of the Building,
handbills, promotional materials or other advertising; or (3) conduct or permit
other activities in the Building that might, in Sublandlord’s sole opinion,
constitute a nuisance.
  10.  
No animals, except those assisting handicapped persons, shall be brought into
the Building or kept in or about the Sublease Premises.
  11.  
No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Subtenant in the Sublease Premises, Building or about the Property.
Subtenant shall not, without Sublandlord’s and Landlord’s prior written consent,
use, store, install, spill, remove, release or dispose of, within or about the
Sublease Premises or any other portion of the Property, any asbestos-containing
materials or any solid, liquid or gaseous material now or subsequently
considered toxic or hazardous under the provisions of 42 U.S.C. Section 9601 et
seq. or any other applicable environmental Law which may now or later be in
effect. Subtenant shall comply with all Laws pertaining to and governing the use
of these materials by Subtenant, and shall remain solely liable for the costs of
abatement and removal.
  12.  
Subtenant shall not use or occupy the Sublease Premises in any manner or for any
purpose which might injure the reputation or impair the present or future value
of the Sublease Premises or the Buildings. Subtenant shall not use, or permit
any part of the Sublease Premises to be used, for lodging, sleeping or for any
illegal purpose.
  13.  
Subtenant shall not take any action which would violate Landlord’s and/or
Sublandlord’s labor contracts or which would cause a work stoppage, picketing,
labor disruption or dispute, or interfere with Landlord’s and/or Sublandlord’s
business or with the rights and privileges of any person lawfully in the
Building (“Labor Disruption”). Subtenant shall take the actions necessary to
resolve the Labor Disruption, and shall have pickets removed and, at the request
of Landlord and/or Sublandlord, immediately terminate any work in the Sublease
Premises that gave rise to the Labor Disruption, until Landlord and/or
Sublandlord gives its written consent for the work to resume. Subtenant shall
have no claim for damages against Landlord and/or Sublandlord or any of the
Landlord Related Parties, nor shall the Commencement Date of the Term be
extended as a result of the above actions.
  14.  
Subtenant shall not install, operate or maintain in the Sublease Premises or in
any other area of the Building, electrical equipment that would overload the
electrical system beyond its capacity for proper, efficient and safe operation
as determined solely by Sublandlord and/or Landlord. Subtenant shall not furnish
cooling or heating to the Sublease Premises, including, without limitation, the
use of electronic or gas heating devices, without Sublandlord’s and Landlord’s
prior written consent. Subtenant shall not use more than its proportionate share
of telephone lines and other telecommunication facilities available to service
the Building.

-2-



--------------------------------------------------------------------------------



 





15.  
Subtenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Subtenant’s employees, and then only if the operation does not violate
the lease of any other tenant in the Building.
  16.  
Bicycles and other vehicles are not permitted inside the Building or on the
walkways outside the Building, except in areas designated by Sublandlord.
  17.  
Sublandlord and/or Landlord may from time to time adopt systems and procedures
for the security and safety of the Building, its occupants, entry, use and
contents. Subtenant, its agents, employees, contractors, guests and invitees
shall comply with Landlord’s and/or Sublandlord’s systems and procedures.
  18.  
Landlord and Sublandlord shall have the right to prohibit the use of the name of
the Building or Property or any other publicity by Subtenant that in Landlord’s
and/or Sublandlord’s sole opinion may impair the reputation of the Building or
Property or their desirability. Upon written notice from Landlord and/or
Sublandlord, Subtenant shall refrain from and discontinue such publicity
immediately.
  19.  
Subtenant shall not canvass, solicit or peddle in or about the Building or the
Property.
  20.  
Neither Subtenant nor its agents, employees, contractors, guests or invitees
shall smoke or permit smoking in the Common Areas, unless the Common Areas have
been declared a designated smoking area by Sublandlord, nor shall the above
parties allow smoke from the Sublease Premises to emanate into the Common Areas
or any other part of the Building. Landlord shall have the right to designate
the Building (including the Sublease Premises) as a non-smoking building.
  21.  
Sublandlord shall have the right to designate and approve standard window
coverings for the Sublease Premises and to establish rules to assure that the
Building presents a uniform exterior appearance. Subtenant shall ensure, to the
extent reasonably practicable, that window coverings are closed on windows in
the Sublease Premises while they are exposed to the direct rays of the sun.
  22.  
Deliveries to and from the Sublease Premises shall be made only at the times, in
the areas and through the entrances and exits designated by Sublandlord.
Subtenant shall not make deliveries to or from the Sublease Premises in a manner
that might interfere with the use by any other tenant of its premises (including
Sublandlord) or of the Common Areas, any pedestrian use, or any use which is
inconsistent with good business practice.
  23.  
The work of cleaning personnel shall not be hindered by Subtenant after 5:30
P.M., and cleaning work may be done at any time when the offices are vacant.
Windows, doors and fixtures may be cleaned at any time. Subtenant shall provide
adequate waste and rubbish receptacles to prevent unreasonable hardship to the
cleaning service.

-3-